Case 19-11825-m|<n Doc 1 Entered 03/28/19 09:56:46 Page 1 of 74

Fili in this information to identify your case:

 

United States Bankmpicy Court for the: § j
Disirici ofNEVADA , s :.. .. er

p_§~;;j Fi\..:§.

anew

 
 

Case number (/rknown); Chapier you are iiling under:
ii chapterv
El chapler11
El chapteriz ,_ . 7 j;;= 3"
n Chapter13 U.S. .'.L ..... '~)GGh`eC'/(\f\+ii§i$ art
m ‘. ’ "`; "`"‘ n r_ '
mar ,-:. amended%g

'-\>
. _ : .:)
h _,\
<.D
:?
;1‘_\
:1:)
[`\)
Co

 

Officia| Form 101
Voluntary Petition for individuals Filing for Bankruptcy 12/11

The bankmptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankmptcy case together-ca|ied a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,“
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and

Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forrns.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

mdentify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

k v Ahout Debtor 1: v l _ v ' "'§bo\'it Debtor-z (Spouse ¢niy'in a Joint Caseié
1. Vour fuii name l `
v Wn`te the name that is on your '
gowemment~issued picture T¥NA D,ONICO
ideniiiication (for examplel F"st name F'rst name
your driwer’s license or
passpoli). Middie name Middle name
Bring your pidure BANKS LOCKETT
identiiication to your meeting La$f name La$f name
with the tmsfee. '
Sufnx(Sr., Jr., ll, lil) Suffax(Sr., Jr., ll, ill)
2. Aii other names you
§ have used in the last 8 Fi,st name Firsi name
years
|nc|ude your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middie name ' Midd|e name
Last name Last name
§ 3. Oniy the last 4 digits of
? yourSocia|Security )°°‘ "XX"-S_-3_8_2_ XXX "XX"'_5__2_2_
number or federal oR oR
individual Taxpayer v
identification number gxx ' XX __ __ __ __ 9XX ' XX '_ _ _ ___
(|T|N)

 

 

Otiiciai Form 101 Voluntary Petition for individuals Filing for Bankmptcy page 1

 

 

i
f
§
§

Case 19-11825-mkn

 

Doc 1 Entered 03/28/19 09:56:46 Page 2 of 74

 

 

Debtor 1 TINA BANKS Case number (i/)<nown)
First Name Middle Name Lasl Narne
Ab°;$*¢ D¢*#°' 1= »About_Debtorz tspouae om_y_ in a mm essex - `

4. Any business names

' and Emp|oyer
identification Numbers
(E|N) you have used in
the last 8 years

  

include trade names and
doing business as names

 

m | have not used any business names or E|Ns.

m | have not used any business names or EiNs.

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

 

 

 

 

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

FN _
EiN_ _______ E_lN_ _______
5. Where you live if Debtor 2 lives at a different address:
227 NOVEMBER SKY ST
Number Street Number Street
LAS VEGAS NV 89074
City State ZlP Code C`rty State ZlP Code
CLARK
County County

if Debtor 2‘s mailing address is different from
yours, till it in here. Note that the court will send

k any notices to this mailing address_

 

 

 

 

 

Number Street b Number Street

P.O. Box P.O. Box

City State ZlP Code Cily State ZlP Code
6. Why you are choosing Check one.' Check ones

this dlstrlct to file for
bankruptcy

m Over the last 180 days before filing this petitionl
| have lived in this district |ongerthan in any
other districl.

n | have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

g X] over the last 180 days before tiiing this petition,

| have lived in this district longer than in any
oth er districl.

El l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Ofiicial FOlm 101

Voluntary Petition for individuals Filing for Bankruptcy

page 2

 

Debtor 1

Case 19-11825-ml<n

TINA

Doc 1 Entered 03/28/19 09:56:46 Page 3 of 74

BANKS Case number ii/)mown)

 

First Name

Middie Name

LBSt Nam€

mToll the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Requi/ed by 11 U.S.C. § 342(b) for lndividuals Filing
for Bankruptcy (Fon'n 2010)). Also, go to the top of page 1 and check the appropriate box.

® Chapter 7

El Chapter 11
El chapter 12
El Chapter 13

 

How you will pay the fee

El l will pay the entire fee when l file my petition. P|ease check with the clerk’s office in your
local court for more details about how you may pay. Typical|y, if you are paying the fee
yourself, you may pay with cash, cashier‘s check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

@ l need to pay the fee in installments |f you choose this option, sign and attach the
Application for /ndividua/s to Pay The Filing Fee in lnsta/lments (Official Form 103A).

El l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By |aw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the ofncla| poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must fill out the Application to Have the
Chapter 7 Fi//'ng Fee Waived (Officia| Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for g| NO
bankruptcy within the
last 8 years? n Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/WYY
District When Case number
MM/ DD/WYY
10. Are any bankruptcy § NO
cases pending or being
filed by a spouse who is n Ye$. Dethr R€iatiOl'lShip 10 yOU
not mmg th's ca_se w'th Districi When Case number, if known
you, or by a business MM / on /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM / DD / WYY
11- DO _yOLI rent your No. soto iine 12.
res'dence? El Yes. Has your landlord obtained an eviction judgment against you?

Oflioial Form 101

El No. co to line 12.

n Yes_ Fili out initial Statement About an Eviction Judgment Against You (Fonn 101A) and tile it as
part of this bankruptcy petition.

Voluntary Petltion for individuals Filing for Bankruptcy page 3

 

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 4 of 74

Debtor 1 TINA

BANKS Case number rili<ndwn)

 

First Name Middle Name

Last Na me

Report About Any Businesses ¥ou own as a Sole Proprietor

 

12. Are you a sole proprietor

of any fuil- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

le No. Go to Pan 4_

cl Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZlP Code

Check the appropriate box to describe your business.'

cl Health Care Business (as defined in 11 U.S.C. § 101 (27A))
cl Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
cl Stockbroker (as defined in 11 U.S.C. § 101 (53A))

El commodity Broker (as denned in 11 u.s.c. § 101 (6»

cl None of the above

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtoi?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know Whether you are a small business debtor so that it
can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

mt No. | am not filing under Chapter11.

cl No. l am filing under Chapter11, but l am NOT a small business debtor according to the definition in
the Bankruptcy Code.

cl Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if ¥ou own or Have Any l-lazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate atte ntion?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Ofiicial Form 101

-No

El Yes. What is the hazard?

 

 

lf immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZlP Code

Voluntary Petltion for individuals Filing for Bankruptcy page 4

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 5 of 74

TINA

Firsf Name

BANKS

Last Na me

Debtor 1 Case number rrrimown)

 

Mii:ld|e Name

m Explain Your Efforts to Receive a Briefing Al.rout Credit Counseling

 

 

15. Tell the court whether H°m Dew?' t

you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Oflic:ial Form 101

You must check one.'

@ | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of com pletion.

Within 14 days after you file this bankruptcy petition, '

you MUST file a copy of the certificate and payment
plan, if any

m l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 230-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to file this case.

Your case may be dismissed ii the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file_
You must file a certificate from the approved
agency, along with a copy ofthe payment plan you
developed, if any if you do not do so, your case
may be dismissed.

Any extension of the 230-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl l am not required to receive a briefing about
credit counseling because of:

a |ncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Cl Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l

reasonably tried to do so.

a Active duty. | am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

About Debtor 2 ($pouse O_nly_.'in a doi_nt Case)j: ' 1 "
You must check one:

@ l received a briefing from an approved credit t
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency

m l received a briefing from an approved credit
` counseling agency within the 180 days before l z
filed this bankruptcy petition, but l do not have a §
certificate of completion. t

Within 14 days after you tile this bankruptcy petition,
you MUST file a copy of the certificate and payment §
plan, if any .

Cl l certify that l asked for credit counseling
services from an approved agency, but was _
unable to obtain those services during the 7 §
days after l made my request, and exigent f
circumstances merit a 210-day temporary waiver '
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

|fthe court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

m l am not required to receive a briefing about
credit counseling because of:

Cl incapacity l have a mental illness or a mental
deficiency that makes me "
incapable of realizing or making
rational decisions about finances.

m Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

m Active duty. l am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must file a -
motion for waiver of credit counseling with the court. :

Bankruptcy page 5

.,W`.~,\.…, ...,( ' 1 t ,, …… ,. ,`~,`.,…v..,r ..,...o.;,i.,

 

Case 19-11825-ml<n

Dobtor 1 TINA

BANKS

 

First Name Middie Name

m Answer These Questions for Reporting Furposes

Last Name

Case number iinmown)

Doc 1 Entered 03/28/19 09:56:46 Page 6 of 74

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8)
as “incurred by an individual primarily for a persona|, fami|y, or household purpose.”

El No. co to line 16b.
® yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

n No. Go to line 160.
El yes Go to line 17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

 

11. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

n No. l am not filing under Chapter 7_ Go to line 18.

3 Yes. l am filing under Chapter 7_ Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

excluded and ® No
administrative expenses
are paid that funds will be n Ye$
available for distribution
to unsecured creditors?
ls. How many creditors do Ei 1-49 El 1,000-5,000 Ei 25,001-50,000
you estimate that you El sees El 5,001-10,000 El 50,001-100,000
°“'e? ® 100-199 Ei 10,001-25,000 El More than ioo,ooo
El 200-999

 

19. How much do you
estimate your assets to
be worth?

zo. How much do you
estimate your liabilities
to be?

Sign Below

For you

Oflicial Form 101

$o$so,ooo

Ei $50,001-$100,000
El $100,001-$500,000
El $500,001-$1 million

Ei $o$so,ooo

El $50,001-$100,000
@ $100,001-$500,000
El $500,001-$1 million

El $1,000,001-$10 million

Ei $1o,ooo,ooi-$50 million
El $50,000,001-$100 million
Ei $100,000,001-$500 million

El $1,000,001-$10 million

El $10,000,001-$50 million
El $50,000,001-$100 million
Ei $100,000,001-$500 million

Ei $500,000,001-$1 billion

Ei $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
El More than $50 billion

El $500,000,001-$1 billion

Ei $1,000,000,001-$10 billion
Ei $1o,ooo,ooo,oo1-$50 billion
El More than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct

|f l have chosen to tile under Chapter 7, l am aware that l may proceed, if ellgib|e, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

|f no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document l have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter oftitle 11, United States Code, specified in this petition,

| understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C\. §§ 152, 1341, 151
f

r1
Executed on 3 t§ézi/ l
MM /D /YYYY

Voluntary Petition for individuals Filing for Bankruptcy

, and 3571.

  
    

r\
Xt

j@/L) '( c) Lu.f ((.€/,(// q v

Signature of Debtor 2

Executed on SLB
/ D /YYYY

page 6

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 7 of 74

Debtor 1 TINA

First Name Middle Name

BANKS

Last Na me

Case number trrknown)

 

, For your attorney, if you are
represented by one

if you are not represented
by an attorney, you do not
need to file this page.

Ofiioiai Form 101

l, the attorney forthe debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligib|e. l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect

 

 

 

 

 

 

 

 

x Date
Signature of Attomey for Debtor MM i DD /YYYY
Printed name
Firm name
Number Street
City State ZlP Code
Contact phone Emai| address
Bar number State

 

Voluntary Petition for individuals Filing for Bankruptcy page 7

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 8 of 74

 

 

 

Debtor1 TINA BANKS Case number rir)<nown)

Firsf Name Midd|e Name Lasf Name
For you if you_are filing this The law allows you, as an individuall to represem yourself in bankruptcy court, but you
bankruptcy Wlthouf an should understand that many people find it extremely difficult to represent
attorney themselves successfully Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney
if you are represented by
an attorneys you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page_ technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lfthat happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay

You must list all your property and debts in the schedules that you are required to die with the
court. Even if you plan to pay a particular debt outside of your bankruptcy you must list that debt
in your schedules lf you do not list a debt, the debt may not be discharged if you do not list
property or properly claim it as exempt, you may not be able to keep the property The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or |ying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

|f you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Ru|es of
Bankruptcy Procedure, and the local rules ofthe court in which your case is filed. You must also
be familiar with any state exemption laws that apply

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

Cl No

X] Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Cl No
gi Yes

Did you pay or agree to pay someone who is not an attorney to help you nil out your bankruptcy forms?
Cl No

ii Yes. Name of Person AcTAleioHNsoN y
Attach Bankruptcy Petition Preparer’s Notice, Deciaration, and Signature (Official Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attorney l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attomey may cause me to lose my rights or property if l d__o not properly handle the case.

x ' x "<ldt'tc /£w@/ "`é¢-

Signature of Debtor 1 Signature of Debtor 2

Date ("§ O‘/QQ' 77 one q rla '

 

 

 

 

MM/ DD /YYYY MM/ D /
Contact phone Contact phone
Cell phone Cell phone
Email address Email address

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 8

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 9 of 74

 

 

 

 

 

 

Certificate Number: 12459-NV-CC-()32415875

ll|l|||l||llll|llll||lll|ll||||||||||Il|||||||||l|||l||||||l||||

l 2459-NV-CC-()32415875

CERTIFICATE ()F CoUNSELING

I CERTIFY that on March 9, 2019, at 2:08 o'clock PM PST, Tina Lockett
received from Abacus Credit Counseling, an agency approved pursuant to 11
U.S.C. § 111 to provide credit counseling in the District of Nevada, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
1 1 1.

 

 

A debt repayment plan was not prepared If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by internet.

Date: March 9, 2019 By: /s/Carina Adra

 

Name: Carina Adra

 

Title: Credit Counselor

 

* Individuals who wish to file a bankruptcy case under title ll of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

 

 

 

 

 

 

_-i
_

 

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 10 of 74

 

 

ll

 

 

Certificate Number: 12459-NV-CC-032415876

l 245

9-NV-CC-032415876

CERTIFICATE OF CoUNSELING

I CERTIFY that on March 9, 2019, at 2:08 o'clock PM PST, Donico Lockett
received from Abacus Credit Counseling, an agency approved pursuant to 11
U.S.C. § 111 to provide credit counseling in the Distlict of Nevada, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
1 1 1.

 

 

A debt repayment plan was not prepared If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by intemet.

Date: March 9, 2019 By: /s/Carina Adra

Name: Carina Adra

Title: Credit Counselor

* Individuals who wish to file a bankruptcy case under title ll of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency See ll U.S.C. §§ 109(h) and 521(b).

 

 

 

 

 

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 11 of 74

Fill in this information to identify the case:

Debtor 1 TlNA BANKS

First Name Midd|e Name Lasl Name

Debto, 2 DoNico LoCKETr

(SP°US&, if fillng) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of NEVADA
(State)

Case number Chapter7
(lf known)

 

 

Of'ficial Form 119

Bankruptcy Petition Preparer’s Notice, Dec|aration, and Signature 12/15
Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. lf more than one bankruptcy petition preparer helps with the documents each must sign in Part 2. A bankruptcy petition preparer who

does not comply with the provisions of title 11 of the United States Code and the Federal Ru|es of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

m Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

l whether to h|e a petition under the Bankruptcy Code (11 U.S.Cv § 101 et seq.);

 

l whether Hling a case under chapter 7, 11, 12, or 13 is appropriate',
l whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
l whether you will be able to keep your home, car, or other property after H|ing a case under the Bankruptcy Code;
l what tax consequences may arise because a case is h|ed under the Bankruptcy Code;
l whether any tax claims may be discharged;
l whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
l how to characterize the nature of your interests in property or your debts; or
l what procedures and rights apply in a bankruptcy case_
The bankruptcy petition preparer ACTAVIA JOHNSON has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

crim 6 %ori /¢a%¢ Date@z@€/<Qe>/r

Signature of Debtor 1 acknowledging receipt of this notice MM / DD /YYYY

Beaa> hew M

Signature of Debtor 2 acknowledging receipt of this notice

Ofticial Form 119 Bankruptcy Petition Preparer’s Notice, Dec|aration, and Signature page 1

 

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 12 of 74

Debtor 1 TINA BANKS

Case number (rr)rnewni
First Name Middle Name Last Name

 

m Dec|aration and Signature of the Bankruptcy Fetition Freparer

 

Under penalty of perjury, l declare that:
l l am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

l l or my firm prepared the documents listed below and gave the debtor a copy of them and the Not/'ce to Debtor by Bankruptcy Pet/'t/'on
Prepareras required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

l if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, l or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

ACTAVIA JOHNSON OWNER MOBILE TAXES
Printed name Title, ifany Firm name, if it applies
1034 N RANCHO DR

Number Street

LAS VEGAS NV 89106

City State ZlP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:

(Check a// that app/y.)
veiuntary Petition (Ferm 101) l;l scheduie i (Form ioei) l;l chapter 11 statement oneur current Menthiy ;
. income Form 1228 '
statement AbeutYeur sociai security Numbers Kl schedule J (Ferm 1061) ( )

(Form121) _ k _ , a Chapter13 StatementonourCurrentMonthiy
. m Dec'a'a“°" Ab°ut an l"d'V'dua' Debt°'S income and Ca|cuiation of Commitment Period -
(S:ummary of Your ;Assets and Liabiiitiecs] and Schedu|es (Form 1OGDec) (Form 122C-1)

ertain Statistical nformation (Form 1 GSum) . . .

S hed l NB F 106NB) 31 StafementOmeanClaiAffalrs(FOrm107) Cl chapter 13 caieuiatien orYeur Disposabie
‘ c u e orm -
' ( n Statement of intention for individuals Filing lnc°me (F°rm 122€ 2)
Schedu|e C (Form 106C) UnderChapter 7 (Form 108) m Appiication to Pay Filing Fee in installments
Scheduie D (Form 106D) 53 Chapter 7 Statement onour Current (F°rm 103/`\)
Schedu|e E/F (Form 106E/F) Month|y income (Form 122A-1) a Appiication to Have Chapter 7 Filing Fee
n Statement of Exemption from Presumption Wa'Ved (F°rm 1038)

3 lied l G F 1069 ofAbuse Under§ 707(b)(2) w A list of names and addresses ofa|i creditors
El. Scheduie H (Form 106H) (F°rm 122A'1Supp) (credi`tor or mai/ing matrix)

m Chapter 7 Means Test Calcuiation m Other

(Ferm 122A-2)

Bankru ptcy petition preparers must sign and give their Sociai Security numbers if more than one bankruptcy petition preparer prepared the documents
to which this declar ion applies, the sign d Sociai Security number of each preparer must be provided 11 U.S.C. § 110.

a
l “' ' ” /l’ ill bit
4` ~~ ~ Date
Sigddture of banWtition preparer or officer, pfhpal, responsible So a ec rity numb r of péi"on Li igned MM DD Y¥YY

    

 

 

 

 

person, or partne

01 limit \iii\\ililt\h

Prlhted name

_____________ Date________
Signature of bankruptcy petition preparer or ofticer, principall responsible Sociai Security number of person who signed MM / DD / Y¥YY
person, or partner

 

 

Printed name

Off’iciai Form 119 Bankruptcy Petit|on Preparer’s Notlce, Dec|aration, and Signature page 2

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 13 of 74

Fili in this information to identify your case:

Debtor 1 TlNA BANKS

First Name Middle Name Last Name

Deb,o, 2 DoNICo LocKETT

(Spouse, if tillng) First Name Mitiuie Name Lasi Name

United States Bankruptcy Court for the: District oiNEVADA
(State)

case number El Check if this is an

(|t knowni

 

amended filing

Official Form 1068um

Summary of Your Assets and Liabi|ities and Certain Statistical lnformation 12/15
Be as complete and accurate as poss|b|e. if two married people are filing together, both are equally responsible for supplying correct

information. Fili out all of your schedules tirst; then complete the information on this fonn. if you are filing amended schedules after you tile
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

 

Your assets
Vaiue of what you own
14 Schedu/e A/B.' Property (Official Form 106A/B)

 

0.00
1a. Copy line 55. Total real estate, from Schedu/e A/B ........................................................................................................ $
1b. Copy line 62, Total personal property from Schedu/e A/B ............................................................................................. $29,500-00
1¢_ Copy line 63l Total of all property on Schedu/e A/B ....................................................................................................... $29,500.00

 

 

 

mjummarlze Your Llabllltles

Your liabilities
Amount you owe
2. Schedu/e D: Creditors Who Have C/ai`ms Secured by Property (thcia| Form 106D)

 

 

 

 

 

34,163.00
2a. Copy the total you listed in Coiumn A, Amount of claim, at the bottom of the last page of Part 1 of Schedu/e D ............ $
3. Schedu/e E/F.' Creditors Who Have Unsecured C/ai'ms (Official Form 106E/F) 10 850 00
3a Copy the total claims from Part 1 (prionty unsecured ciaims) from line 6e of Schedu/e E/F ........................................... $ ’
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 61 of Schedu/e E/F ....................................... + $26,325_00
Your total liabilities $71’338'00
Summarize Your income and Expenses
4. Schedu/e /.' Your income (Official Form 106|) 3 289 00
Copy your combined monthly income from line 12 of Schedu/e/ ........................................................................................ $
5. Schedu/e J; Your Expenses (Official Form 106J)
Copy your monthly expenses from line 220 of Schedu/e J .................................................................................................. $3 733 'OO

 

 

Officiai Form 106Sum Summary of Your Assets and Liabi|ities and Certain Statistical information page 1 of 2

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 14 of 74

TINA BANKS

First Name Midd|e Name Lasi Name

Debtor 1 Case number irrknewn)

 

m Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, 0r13?

n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

7a Yes

 

7. What kind of debt do you have?

n Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family or household purpose.” 11 U.S.C. § 101(8). Fi|l out lines B-Qg for statistical purposes 28 U.S.C. § 159.

n Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

 

84 From the Statement of Your Current Monthly lncome; Copy your total current monthly income from Officia|
Form 122A-1 Line 11; oR, Form 1225 Ltne 11; oR, Form 1220-1 Line 14. $ 3,289-00

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

Total claim
From Part 4' on Scheduie E/F, copy the following:
9a Domestic support obligations (Copy line 6a.) $ 0'00
9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.) $ 0'00
9c. Claims for death or personal injury while you were intoxicated (Copy line 6c.) $ 000
9d. Student loans (Copy line 6f.) $ 1000000
9e. Ob|igations arising out`of a separation agreement or divorce that you did not report as $ 000
priority claims (Copy line 69.)
9f. Debts to pension or proht-sharing plans, and other similar debts (Copy line 6h.) + $ 0'00
Sg. Total. Add lines 9a through 9f. $ 10,000.00

 

 

 

 

 

 

 

 

 

Officia| Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistical information page 2 of 2

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 15 of 74

Fili in this information to identify your case and this filing:

Debtor 1 TINA BANKS

First Name Middle Name Last Name

Debtor 2 DONICO LOCKETT

(Spouse, if hling) Flrst Name Miudle Name Last Name

United States Bankruptcy Court for the; Dismcr of NEVADA
(State)

Case number

 

 

Ei cheek if this is an
amended filing

 

Of'ficial Form 106A/B
Schedule AlB: Property me

in each category separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possib|e. lf two married people are filing together, both are equally
responsible for supplying correct infonnation. if more space is needed, attach a separate sheet to this fonn. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

mbescribe Each Residence, Buildlng, Land, or Other Real Estate You own or Have an interest ln

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

§ No. Go to Part 2.
El Yes. Where is the property?

what ls the property? Check an that app|y' Do not deduct secured claims or exemptions Put
cl Singleefamily horne the amount of any secured claims on Schedule D:
1.1. Creditors Who Have Cfaims Secu)ed by Property -

Street address if available, or other description

 

a Duplex or multi-unit building

 

 

 

 

 

 

n C°nd°minlum Or CO°perative Current value of the Current value of the
El Manufactured er mobile home entire property? portion you own?
cl Land 3 $
n investment property

me g;;;:ee t::::;;':‘:;::i':;“::.,°;ii°.::;,°.::_:::.:';'t,

the entireties, or a life estate), if known.

Who has an interest in the property? check one.
a Debtor 1 only

County n Debtor 2 only

n Debtor 1 and Debtor 2 only cl Check if this is community property

see instr c ions
n At least one of the debtors and another ( u t )

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:

what ls the property? Check all that app|y' Do not deduct secured claims or exemptions Put
cl Single-family home the amount otany secured claims on Schedule D:

 

 

 

 

 

 

 

 

 

 

 

1‘2' . . . . n Duplex or multi-unit building med/mrs Who HaYe C/a'ms secured by property
Streetaddress, if availabie, or other description 1 1 1 - ~
n COndOm'nlum Or OOOP€ra"V€ Current value of the Current value of the
El Manufactured or mobile home entire property? portion you own?
n Land $ $
a investment property
n Timeshare Describe the nature of your ownership
City State ZlP Code interest (such as fee simp|e, tenancy by
n Olhe' the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
a Debtor 1 only
County El Debtor 2 only
cl Deblor 1 and Debl°r 2 On|y cl Check if this is community property
a At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Offlcial Form 106A/B Schedule AlB: Property page 1

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 16 of 74

Debtor 1 TINA BANKS

First Name Midd|e Name Last Name

 

What is the property? Check all that apply.
1 3 n Single-family home

 

 

 

 

 

Case number (t/irnowni

Do not deduct secured claims or exemptions Pui
the amount of any secured claims on Schedule D:

Creditors Who Have Cla/'ms Secured by Property

 

 

 

 

 

 

_ Street address if available, or other description n Duplex or multi-unit building
§ n Condominium or cooperative Current value of the Current value of the
' n Manufactured or mobile home entire property? portion you own?
Cl Land $ $
n investment property _
City state ZlP Code n Timeshare Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
j n Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
' Cl Debtor1 only
County n Debtor 2 only
_ n Debtor1 and Debtor 2 only n Chec_k if thi§ ls community Property
§ n At least one of the debtors and another (see 'nstruct'°ns)
Other information you wish to add about this item, such as local
property identification number:
ll 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $0_00
you have attached for Part 1. Write that number here. ...................................................................................... ')

m Descrlbe Your Vehlcles

 

 

Do you ownl |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
§ you own that someone else drives if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

1. Cl No
’ m Yes
3111 Make: N]SSIA Who has an interest in the property? Check one.
Mode|; ALTIMA n Debtor1 Only
¥ r 2016 7a Debtor2 only
ea I

n Debtor 1 and Debtor 2 only
Appr°x'mate m'|eage; n At least one of the debtors and another
Other information:

n Check if this is community property (see
f § instructions)

 

 

 

if you own or have more than one, describe here;

321 Make: CHYRSLER Who has an interest in the property? Check one.

iviodel: TowN & CoUNTRY § Debtor1 Only
2 l
Year; 2013 Deb‘°l °" Y
n Debtor 1 and Debtor 2 only
Appmx|mate m"eage" n At least one of the debtors and another
Other information:

Cl Check if this is community property (see
1 instructions)

 

 

 

 

Oflicial Form 106A/B Schedule A/B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D: _
Creditors Who Have C/aims Secured by Pmperty.

 

Current value of the Current value of the
entire property? portion you own?

$12,000.00 $12,000.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:

Creditors Who Have Claims Secured by Property-

Current value of the Current value of the

entire property? portion you own?

$7,000.00 $7000

 

 

 

 

 

Case 19-11825-mi<n

Doc 1 Entered 03/28/19 09:56:46 Page 17 of 74

 

Who has an interest in the property? Check one.

Deotor 1 TINA BANKS
First Name Middie Name Last Name
3.34 Make:
Model: n Debtor1 only
Ci Debtor2 onl
Year: y

Approximate mileage:

Other information:

 

 

 

 

Make:
Model:

3.4.

Year:
Approximate mileage:

Other information:

 

 

 

 

a Debtor1 and Debtor 2 only
a At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only

El Debtor 2 only

El Debtor1 and Debtor 2 only

n At least one of the debtors and another

Ei Check if this is community property (see
instructions)

Case number (iflmown)

Do not deduct securedclaims or exemptions F'utv
the amount of any secured claims on Schedule D.'
Cred/tors Who Have Claims Secured by Froperty.

 

Current value of the Current value of the

entire property? portion you own?

Do not deduct secured claims orexemptions. Put
the amount of any secured claims on Schedule D: ,

Creditors Who Have Cfaims Secured by Property. '

 

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
; Examp/es: Boats, trailers motors personal watercraft, hshing vessels snowmobi|es, motorcycle accessories

?_ 5. Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ............................................................................................................................ ')

l

X] No
n Yes

Make:
Model:

4.1

Year:

Other information:

 

 

 

if you own or have more than one, list here:

Make:
Model:

Year:

4.2.

Other information:

 

 

 

Offlcia| Form 106A/B

Who has an interest in the property? Check one.
a Debtor1 only

a Debtor 2 only

a Debtor1 and Debtor 2 only

n At least one of the debtors and another

a Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
a Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Schedule A/B: Property

Do_not deduct secured claims or exemptions Put §
the amount,of any secured claims on Schedule -D: -
Cred/tors Who Have Claims Secured by Propeny.

 

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount ot any secured claims on Schedufe _D: ~

Cred/tors Who Have C/_aims Secursd by Fropeny. v

 

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

F 19,000.00

 

page 3

 

Case 19-11825-mi<n Doc 1 Entered 03/28/19 09:56:46 Page 18 of 74

Debtor 1 TINA BANKS

First Name Midd|e Name Last Name

mooscribo Your Personal and Household items

Case number (lrknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for Part 3. Write that number here ........................................................................................................................................................ -)

Oflicial Form 106A/B Schedule AlB: Property

 

 

‘; ` . . Current value of the
Do you own or have any legal or equitable interest in any of the following ltems? portion you own?
` ' Do not deduct secured claims
. or exemptions
6. Househoid goods and furnishings
Examp/es; Major appliances furniture, linens, china, kitchenware
n No §
il Yes. Descrlbe ......... §HOUSEHOLD ITEMS $2,600.00
7. Electronics
Examp/es.' Teievisions and radios; audioI video, stereo, and digital equipment; computers printers scanners; music
collections electronic devices including cell phones cameras media players games
n No
§ Yes. Descrlbe. ......... TVS DVDS $2,500,00
8. Co||ectibies of value
Examp/es: Antiques and flgurines; paintings prints or other artwork; books pictures or other art objects;
stamp, coin, or baseball card collections other collections memorabiiia, coilectlbies
a No
n Yes. Descrlbe ......... $
9. Equipment for sports and hobbies
z Examp/es: Sports, photographlc, exercise, and other hobby equipment; bicycles pool tables golf clubs skis; canoes
and kayaks; carpentry toois', musical instruments
m No
n Yes. Descrlbe ......... $
10.Fireanns
Examp/es_' Pistois, rifles, shotguns ammunition, and related equipment
m No
n Yes. Descrlbe ......... $
11.clothes
4 Examp/es: Everyday clothes furs, leather coats designer wear, shoes accessories
a No
il Yes. Descrlbe ........ EVERYDAY CLOTHES $3,500.00
12.Jeweiry
' Exampies: Everyday jewelry, costumejeweiry, engagement rings wedding rings heirioomjeweiry, watches gems,
goid, silver
a No
Cl Yes. Descrlbe .......... $
": 13.Non-farm animals
Examp/es: Dogs, cats, birds horses
m No
a Yes. Descrlbe .......... $
14. Any other personal and household items you did not already |ist, including any health aids you did not list
m No
a Yes. Give specific $
information ...............
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 8 600_00

_2___._.__

 

 

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 19 of 74

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 TINA BANKS Case number (l'rl<nownl
First Name Middle Name Last Name
mboscribo Your Financlal Assets
Do you own or have any legal or equitable interest in any of the foilowing? ' , C“""°"f"'al“° °_f fha
g ’ ' portion you own? c
Do not deduct secured claims
or exemptions
§ 16. Cash
Examp/es: Money you have in your waiiet, in your home, in a safe deposit box, and on hand when you file your petition
cl No
g § Yes ..................................................................................................................................................................... Cash; _______________________ $
g 17. Deposits of money
Examp/es: Checking, savings or other financial accounts certificates of deposit; shares in credit unions brokerage houses
and other similar institutions if you have multiple accounts with the same institution, list each.
n No
cl Yes ..................... institution name:
17.1_ Checking account: $
17'2. Checking account $
17.3. Savings account $
17.4. Savings account $
17.5. Certificates of deposit: $
17.6. Other financial account $
1717. Other nnancial account $
17.8. Other nnancia| account $
17.9. Other nnanciai account $

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds investment accounts with brokerage firms money market accounts

mNo

n Yes .................. institution or issuer name:

 

 

 

19. Non-pub|ic|y traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

m No Name of entity: % of ownership:

cl Yes. Give specific
information about
them ........................ %

%

 

%

 

         

Ofncia| Form 106A/B Schedule AlB: Property page 5

w ,.W.,,..l.,q..l.r,,.,.y».~..»c.a,,~iv,,` W...ll.`,,l~t.. .l,…… …,)

 

Case 19-11825-mi<n Doc 1 Entered 03/28/19 09:56:46 Page 20 of 74

Debto, 1 TINA BANKS
First Name Middie Name Last Name

Case number (irk,,own)

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negot/`ab/e instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negot/'ab/e instruments are those you cannot transfer to someone by signing or delivering them.

KlNo

El Yes. Give specific issuer nam€`-
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oft'icie| Form 106A/B Schedule A/B: Property

them. ...................... $
$
$
21. Retirement or pension accounts
' Examp/es: interests in lRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or profit-sharing plans
n No
K] Yes. List each
account separately._ Type of account institution name:
401(k) or similar plan: PRUDENTIAL $ 1,900.00
Pension plan: $
iRA: $
Retirement account $
Keogh: $
Additiona| account $
Additiona| account $
22. Security deposits and prepayments
b Your share of all unused deposits you have made so that you may continue service or use from a company
Examp/es.' Agreements with landlords prepaid rent, public utilities (electric, gas water), telecommunications
companies or others
m No
a Yes ........................... institution name or individua|:
Electric; $
Gas: $
Heating oi|: $
Security deposit on rental unit: $
Prepaid rent? $
Te|ephone; $
Waler; $
Rented furniture; $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
il No
m Yes ........................... issuer name and description:
$
$

 

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 21 of 74

Debto, 1 TiNA BANKS

Case number (irknown)
Firsl Name Midd|e Name Last Name

 

24.|nterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
m No
n Yes .....................................

institution name and description Separateiy me the records of any interests.11 U.S.C. § 521(c):

 

 

§ 25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
` exercisable for your benefit

X]No

l;l Yes. Give specihc
information about them. _. $

 

 

 

 

26. Patents, copyrights, trademarks trade secrets and other intellectual property
‘ Examp/es: internet domain names websites proceeds from royalties and licensing agreements

mNo

Cl Yes. Give specihc
information about them. _. $

 

"'"”""'""i

 

27. Licenses, franchises and other general intangibles
' Examp/es: Building permits exclusive licenses cooperative association holdings liquor licenses professional licenses

XJNo

l;l Yes. Give specinc
information about them_ _. $

 

 

 

 

Money or property owed to you? ’ k ' ` _ Current value of the ' l

portion you own?
` Do not deduct secured
claims `or exemptions

: 28. Tax refunds owed to you
m No

l;l Yes. Give specific information
about them, including whether
you already nled the returns State:
and the tax years ......................

 

Federai;

Locak

 

 

 

29. Fami|y support
Examp/es.' Past due or lump sum alimony, spousal support, child support maintenance, divorce settlement, property settlement

ZlNo

Cl Yes. Give specihc information .............

 

Aiimony:

Maintenance:

Divorce settlement

$
$
Support; $
$
$

Property settlement

 

 

 

30. Other amounts someone owes you
Examp/es: Unpaid wages disability insurance payments disability benefits sick pay, vacation payl workers’ compensation
Sociai Security benefits unpaid loans you made to someone else

ZlNo

l;l Yes. Give specinc information ..............

 

 

 

 

 

Oflicial Form 106A/B Schedule A/B: Property page 7

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 22 of 74
Debtor 1 TINA BANKS

First Name Middie Name Last Name

Case number (irknown>

 

§ 31. interests iri insurance policies
Examp/es: Health, disability, or life insurance; health savings account (HSA); credit, homeownefs, or renter’s insurance

§No

n Yes. Name the insurance company

_ _ , Company name: Beneficiary: Surrender or refund value:
of each policy and list its value.

 

 

 

32. Any interest iri property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

@No

n Yes. Give specific infonnation. .............

 

 

 

 

33. C|aims against third parties whether or not you have filed a lawsuit or made a demand for payment
Examples.' Accidents employment disputes insurance claims or rights to sue

KJNo

n Yes. Describe each claim ......................

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
' to set off claims

mNo

n Yes. Describe each claim ......................

 

 

 

 

35.Any financial assets you did not already list

X]No

a Yes. Give specific information ...........

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ........................................................................................................................................................ ')

s_liwo__

 

 

m Describe Any Business-Related Property You Own or Have an lnterest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
El No. eo to Part 6.
n Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims ~_
or exemptions

38.Accounts receivable or commissions you already earned
y n No
' n Yes. Describe ....... §

 

 

39. Office equipment, furnishings and supplies
Examples.' Business~re|ated computers software, modems, printers copiers tax machines rugs, telephones desks chairs electronic devices

m No
n Yes. Describe ....... §

 

 

 

 

Oflicial Form 106A/B Schedule A/B: Property page 8

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 23 of 74

beezer 1 TINA BANKS

Case number (i/k,.ewn)
First Name Middle Name Last Name

 

; 40. Machinery, fixtures equipment, supplies you use in business and tools of your trade

v mNo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Cl Yes. Describe ....... $
41.|nventory
' m No
Cl Yes. Describe ....... $
42. interests in partnerships orjoint ventures
m No
a Yes' Describe """" Name of entity: % of ownership:
% $
% $
% $
43. Customer lists mailing lists or other compilations
m No
Cl Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
Cl No
Cl Yes. Describe ......... $
44.Any business-related property you did not already list
' m No
Cl Yes. Give specific $
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $)_00
for Part 5. write that number here ........................................................................................................................................................ -)
Describe Any Farm- and Commercial Fishing-Related Property You own or Have an interest ln.
if you own or have an interest in farmland, list it in Part1.
j 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
X`.l No. co to Pan 7.
Ci Yes. eo to ime 47.
Current_vaiue of the
portion you own?
Do not deduct secured claims '
§ or exemptions
47. Farm animals
Examp/es: Livestock, poultry, farm-raised fish
` m No
a Yes ......................
$

 

 

Of&ciai Form 106A/B Schedule AlB: Property page 9

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 24 of 74

Debtor 1 TINA BANKS

Case number (if known
First Name Middle Name Last Name

 

48. Crops_either growing or harvested

ll XJNO

cl Yes. Give specihc
information ............ $

 

 

 

 

49. Farm and fishing equipment, implements machinery, fixtures and tools of trade

m No
El Yes ...........................

 

 

50. Farm and fishing supplies chemicals and feed

m No
n Yes ...........................

 

 

 

 

51.Any farm- and commercial fishing-related property you did not already list
m No

n Yes. Give specific
information ............ $

 

 

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 000
for Part 6. Write that number here ........................................................................................................................................................ 9

 

 

Describe All Property You Own or Have an lnterest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
` Examples: Season tickets country club membership

XJNO

n Yes. Give speciHc
information ............

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................... 9 $0~00

 

List the Totals of Each Part of this Form
55.Part1: Total real estate, line 2 .................................................................................................................................................................... 9 $ 0~00

se Part 2: Total vehicles line 5 319 999 99

57. Part 3: Total personal and household items line 15 $8,600.00

 

v; se Part 4: Total financial assets line 36 $i 900.00
59. Part 5: Total business-related property, line 45 $0.00
j 60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not |isted, line 54 + $0400

62.Tota| personal property, Add lines 56 through 61. ................... $29 jim 99 Copy personal property total 9 §+$29 500.00

 

 

 

 

 

 

ea. Total of all property en schedule A/B. Add line 55 + line 62 ........................................................................................ s 29 599 99

 

 

Officiai Form 106A/B Schedule AlB: Property page 10

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 25 of 74

Fili in this information to identify your case:

TINA BANKS

First Name Middie Name Last Name
Debtor 2 DONICO LOCKETT

(Spouse. if filing) FirstName Mlddle Name Last Name

Debtor 1

 

 

United States Bankruptcy Court for the: District of NEVADA

 

C|a:e number n Check if this lS an
‘ “°`”") amended filing

 

 

Oflicial Form 106C
Schedule C: The Property You Claim as Exempt inns

Be as complete and accurate as possible if two married people are hling together, both are equally responsible for supplying correct information

Using the property you listed on Schedule A/B.' Property (Official Form 106A/B) as your source, list the property that you claim as exempt if more
space is needed, fill out and attach to this page as many copies of Part 2: Additiona/ Page as necessary. On the top of any additional pages write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
speciEc dollar amount as exempt. A|ternative|y, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory ilmit. Some exemptions-such as those for health aids rights to receive certain benefits and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

mentify the Property You Claim as Exempt

1. Which set of exemptions are you ciaiming? Check one on/y, even if your spouse is filing with you.

XJ You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
m You are claiming federal exemptionsl 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the v Amount of the exemption you claim . Speoiflc laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own g v l
n Copy the value from Check only one box for each exemption
Schedule='A/B _ = -
Brief 522(d)(2)
description MA-__-__ $ n $
Line from )Cl 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief 522(d)(3)
description: PERSONAL PROPERTY $ n $
Line from )Q 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description ______-___ $ m $
Line from a 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases tied on or after the date of adjustment.)
m No
m Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
m No
m Yes

Oflicial Form 1060 Schedule C: The Property ¥ou C|aim as Exempt page 1 of 1_

 

Case 19-11825-mi<n

Debtor 1 TINA

BANKS

Firs! Name Middle Name Last Name

marina page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from
Schedu/e A/B:
Brief

descri ption:

Line from
Schedu/e A/B: __

Brief
descri ption:

Line from
Schedu/e A/B: _

Brief
description:

Line from
Schedu/e A/B.'

Brief
description:

Line from
Schedu/e A/B: -_

Brief
description:

Line from
Schedu/e A/B.' _ `

Brief
description:

Line from
Schedu/e A/B.'

Brief
descri ption:

Line from
Schedu/e A/B.' _-

Brief
description:

Line from
Schedu/e A/B: _

Brief
description:

Line from
Schedu/e A/B:

Brief
description:

Line from
Schedu/e A/B.' __-

Brief
description:

Line from
Schedu/e A/B: __

Officiai Form 1060

Doc 1 Entered 03/28/19 09:56:46 Page 26 of 74

Case number ir/krrawrr)

 

Current value'of the Amount of the exemption you claim

portion you own

Copy the value from

Check only one box for each exemption

 

m 100% offair market value, up to
any applicable statutory limit

 

m 100% of fair market value, up to
any applicable statutory limit

 

m 100% of fair market value, up to
any applicable statutory limit

 

m 100% of fair market value, up to
any applicable statutory limit

 

El 100% of fair market value, up to

 

El 100% affair market value, up to

 

El 100% affair market value, up to
any applicable statutory limit

 

El 100% affair market value, up to
any applicable statutory limit

 

El 100% of fair market value, up to

 

El 100% of fair market value, up to

 

El 100% of fair market value, up to

Schedule A/B
s El s
$ El s
$ El s
s El s
s El s

any applicable statutory limit
s El s

any applicable statutory limit
s El s
$ El s
s El s

any applicable statutory limit
s El s

any applicable statutory limit
s El s

any applicable statutory limit
s El s

 

El 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Speciflc laws that altow exemption

 

 

 

page?_¢fl_

 

 

Case 19-11825-mkn

Debtor 1 TINA

BANKS

First Name Middle Name Last Name

mdditional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:
Brief

descri ption:

Line from
Schedule A/B: __-

Brief
descri ption:

Line from
Schedule A/B: _

Brief
description:

Line from
Schedule A/B.'
Brief
description:

Line from
Schedule A/B.' _-

Brief
descri ption:

Line from
Schedule A/B.' _

Brief
description:

Line from
Schedule A/_B.' _

Brief
description:

Line from
Schedule A/B: __-

Brief
description:

Line from
Schedule A/B.' _

Brief
description:

Line from
Schedule A/B.'

Brief
description:

Line from
Schedule A/B: ~_

Brief
description:

Line from
Schedule A/B.' _

Officia| Form 1060

Current value of the

portion you own

Copy the value from
Schedule A/B

Doc 1 Entered 03/28/19 09:56:46 Page 27 of 74

Case number (i/kmwm

Amount of the exemption you claim

Check only one box for each exemption

El$

n 100% of fair market value, up to
any applicable statutory limit

El$

n 100% of fair market value, up to
any applicable statutory limit

El$

n 100% of fair market value, up to
any applicable statutory limit

El$

n 100% Of fair market value, up to
any applicable statutory limit

El$

El 100% affair market value, up to
any applicable statutory limit

El$

n 100% of fair market value, up to
any applicable statutory limit

U$

El 100% of fair market value, up to
any applicable statutory limit

El$

n 100% of fair market value, up to
any applicable statutory limit

El$

n 100% Of fair market value, up to
any applicable statutory limit

U$

El 100% of fair market value, up to
any applicable statutory limit

El$

El100% of fair market value, up to
any applicable statutory limit

El$

n 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specif|c laws that allow exemption

 

 

 

 

page 3__ of 1_

 

Case 19-11825-mkn

Debtor 1 TINA

BANKS

First Name Middle Name Last Name

M Additional Fage

v Brief description of the property and line
on Schedule A/B that liststhis property

Brief
description:

Line from
Schedule A/B.'
Brief
description:

Line from
Schedule A/B.' _

Brief
description:

Line from
Schedule A/B.' _

Brief
description:

Line from
Schedule A/B.'

Brief
description:

Line from
Schedule A/B.' _

Brief
description:

Line from
Schedule A/B: ' _

Brief
description:

Line from
Schedule A/B.'

Brief
description:

Li ne from
Schedule A/B.' _

Brief
description:

Line from
Schedule A/B: _

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B: _

Brief
description:

Line from
Schedule A/B:

Officiai Form 1060

Current value of the

portion you_ own

Doc 1 Entered 03/28/19 09:56:46 Page 28 of 74

Case number (irknawm

Amount of the exemption you claim

Check only one box for each exemption

 

n 100% of fair market value, up to
any applicable statutory limit

 

n 100% of fair market value, up to
any applicable statutory limit

 

n 100% of fair market value, up to
any applicable statutory limit

 

m 100% of fair market value, up to
any applicable statutory limit

 

m 100% of fair market value, up to
any applicable statutory limit

 

m 100% of fair market value, up to
any applicable statutory limit

 

m 100% of fair market value, up to
any applicable statutory limit

 

n 100% of fair market value, up to
any applicable statutory limit

 

m 100% of fair market value, up to

 

m 100% of fair market value, up to

 

n 100% of fair market value, up to

Copy the value from
Schedule A/B
s El s
s El s
s El s
s El s
s El s
s El s
s El s
s El s
s El s
any applicable statutory limit
s El s
any applicable statutory limit
s El s
any applicable statutory limit
s El s

 

m 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You C|aim as Exempt

Speciflc laws that allow exemption

 

page‘i_ofl__

 

Case 19-11825-mkn

Debtor 1 TINA

BANKS

 

First Name Middle Name Last Name

m Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B.' _

Brief
description:

Line from
Schedule A/B.' _

Brief
description:

Line from
Schedule A/B.'
Brief
description:

Line from
Schedule A/B: _

Brief
description:

Line from
Schedule A/B.'

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B: _

Brief
description:

Line from
Schedule A/B: '_

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B: _

Brief
description:

Line from
Schedule A/B.'

Offlcla| Form 106C

Doc 1 Entered 03/28/19 09:56:46 Page 29 of 74

Case number ti/knowrr)

 

Current value of the Amount of the exemption you claim

portion you own
Copy the value from

Check only one box for each exemption

 

El 100% of fair market value, up to
any applicable statutory limit

 

El 100% of fair market value, up to
any applicable statutory limit

 

n 100% of fair market value, up to
any applicable statutory limit

 

n 100% of fair market value, up to
any applicable statutory limit

 

El 100% of fair market value, up to
any applicable statutory limit

 

El 100% affair market value, up to
any applicable statutory limit

 

El 100% of fair market value, up to
any applicable statutory limit

 

El 100% of fair market value, up to
any applicable statutory limit

 

El 100% of fair market value, up to

 

El 100% of fair market value, up to

 

El 100% of fair market value, up to

Schedule A/B
s El s
s El s
s El s
s El s
s El s
s El s
s El s
s El s
s El s
any applicable statutory limit
s El s
any applicable statutory limit
s El s
any applicable statutory limit
s El s

 

El 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

specific laws that allow exemption

 

 

 

 

 

 

 

 

 

page5_ofl__

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46

Fili in,this information to identify your case:

TINA

First Name

Debtor 2 DON!CO
(Sp°use, if Hling) First Name

Debtor 1 BANKS

L€Sl Name

LOCKETT

Last Name

Middle Nzne

Midd|e Nzne

united states Bankruptcy court for the; oistriet ar NEVADA
(State)

Case number
l|f knowni

 

 

Officia| Form 106D

 

Schedule D: Creditors Who Have C|aims Secured by Property

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
infonnation. if more space is needed, copy the Additiona| Page, fill it out, number the entries, and attach it to this form. 0n the top of any

additional pages, write your name and case number (|f known).

1. Do any creditors have claims secured by your property?

cl No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this fonn.

X] Yes. Fili in all of the information beiow.

m Llst All Secured Clalms

:i

1
MARK KIRKORSKY

2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately y
for each claim. lf more than one creditor has a particular claiml list the other creditors in Part.2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

 

 

Page 30 of 74

El check ifthis is an
amended filing

12/15

,re_a,,.,.\.,.(~,,i,,..w,,~.¢.~..m.,_e,,, ,, ,… . .\,.. ,r ,i . ii k v ~, -i ,1 ,i .Y i,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who owes the debt? Check one

il Debtor 1 only

n Debtor2 only

cl Debtor 1 and Debtor 2 only

a At least one of the debtors and another

l:l Check if this claim relates to a
community debt

Date debt was incurred 02/18

Describe the property that secures the claim: $7000 $
Creditofs Name CAR LOAN
Po Box 25287
Number Street
As of the date you tile, the claim is: Check all that apply.
El Contingent
TEMPE Az 85285 El unliquidated
city State zlP code g Disputed
Wh° °W°S the debt? Check °"e< Nature of llen. Check all that apply.
m Debtor 1 On|¥ El An agreement you made (such as mortgage or secured §
Cl Debtor 2 eniy car loan)
E| Debtor 1 and Debt°, 2 only n Statutory lien (such as tax lien, mechanic‘s lien)
a At least one of the debtors and another n Judgment lien from 3 lawsuit §
Cl other (iriciuding a right to errset)
El Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ _ _ _
-B| ADVANCE GROUP RAPID CASH Describe the property that secures the claim: $2163 $2163 $
Creditors Name PAYDAY LOAN
1601 W WARM SPRINGS RD
Number Street :

As of the date you tile, the claim is: Check all that apply.

a Contingent

HENDERSON Nv 89014 El uniiquidated ,
city State ziP code `

[:l Disputed
Nature of lien. Check all that apply.
a An agreement you made (such as mortgage or secured
car loan)
a Statutory lien (such as tax lienr mechanics lien)
g Judgment lien from a lawsuit
Cl other (inciuding a right to errset)

Last 4 digits of account number _

 

 

 

Add the dollar value of your entries in Coiumn A on this page. Write that number here: 119 163-00

 

 

Offlcial Form 106D

Schedule D: Creditors Who Have C|aims Secured by Property

page 1 of l__

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 31 of 74

Debtor1 TINA BANKS Case number trri<ndwn)

First Name Middle Name Last Name

 

Additional Page
After listing any entries on this page, number them beginning with 2.3, followed
by 2.4, and so forth.

    

 

 

 

 

 

AMERIFRIST Describe the property that secures the cla|m: $25000 $25000 $
Creditor’s Name
Po Box 9199 CARS
Number Street

 

 

 

 

As of the date you file, the claim is: Check all that apply.

 

oGDEN ur 84409 Cl Contingent
city state ziP code Cl unliquidated
cl Disputed
Who owes the debt? Check One~ Nature or lien. cheek all that apply
n Debi°r 1 On|y m An agreement you made (such as mortgage or secured

cl Debtor 2 only car loan)
X] Debtor 1 and Debtor 2 only Statutory lien (such as tax lien, mechanic‘s lien)
L_.l At least one of the debtors and another Judgmem lien from a lawsuit
cl Other (inc|uding a right to offset)

UUU

Check if this claim relates to a
community debt

Date debt was incurred 01/ 16 Last 4 digits of account number _

 

Describe the property that secures the claim: $ $ $

 

Creditor‘s Name

 

 

 

 

 

 

 

Number Street
As of the date you flle, the claim is: Check all that apply.
_ L_.l Contingent
El unliquidated
City State Z|P Code

L_.l Disputed

wh° °“'°s the debt? Check °"e' Nature of lien. Check air that apply

 

cl Debt°r 1 only cl An agreement you made (such as mortgage or secured
cl Debtor 2 only car loan)
L_-l Debtor1 and Debtor2 On|y L_.l Statutory lien (such as tax |ien, mechanic's lien)
L_.l At least one of the debtors and another Cl Judgment lien from a lawsuit
. . ` l ` ` h
Cl Check if this claim relates to a n Other ('nc udmg a ng tto offset)
community debt
Date debt was incurred ____ Last 4 digits of account number _ _ _
._| Describe the property that secures the claims $ $ $

 

 

Creditor’s Name

 

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
cl Contingent
city state ziP code L_.l unliquidated
cl Disputed
Wh° owes the debt? Check O"e~ Nature of lien. Check all that apply.
cl D€b\°r 1 On|¥ L_.l An agreement you made (such as mortgage or secured
cl Debtor 2 only car loan)
L__l Debtor1 and Debtor2 only L_.l Statutory lien (such as tax |ien, mechanic's lien)
Cl At least one er the debtors and another L_-l Judgment lien from a lawsuit
L_.l other (inc|uding a right te offset)
L_.l Check if this claim relates to a

community debt

Date debt was incurred Last 4 digits of account number _

 

Add the dollar value of your entries ln Coiumn A on this page. Write that number here: $25,000_00

 

if this is the last page ot your form, add the dollar value totals from all pages.
Write that ngmber here: $

 

 

 

 

 

Offlcia| Form 106D Additiona| Page of Schedule D: Creditors Who Have C|aims Secured by Property page _2_0f 2_

 

 

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 32 of 74

Debtor 1 TINA

Fl\'S( Name

BANKS Case number tit knewn)
Last Name

m List others to Be Notlfled for a Debt That You Already Llsted

r
t

 

Use this page only if you have others to be notified about your bankruptcy fora debt that you already listed in Part 1. For example, ita collection

agency is trying to collect from you,for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similar|y. if .
you have more than one creditor'for any of the debts that you listed in Part 1, list the additional creditors here. lf you dc not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last 4 digits of account number _ _ _
Number Street
City State Z|P Code
On which line in Part 1 did you enter the creditor? __
Name Last 4 digits of account number _ _ _
Number Street
city state zlP code
` On which line in Part 1 did you enter the creditor? __
' Name Last 4 digits of account number _ _ ___ _
Number Street
City State Z|P Code
\ On which line in Part 1 did you enter the creditor? ___
Name Last 4 digits of account number _ _ _ _
Number Street
city state zlP code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
City State Z|P Code
` On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
city state zlP code

 

Ofiicial Form 106D

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page __of _

 

 

 

Case 19-11825-m|<n Doc 1 Entered 03/28/19 09:56:46 Page 33 of 74

Fi|| in this information to ideiltify your case;

 

 

 

 

 

TINA BANKS
Debtor 1
First Name Middle Name Last Name
Deblor 2 DONICO LOCKETT
(Spouse, if tillng) Firsi Name Miduie Name Last Name
United States Bankruptcy Court for the: District of NEVADA
C b ‘S‘a‘e) El check if this is an
(l?::e;:;n er amended filing

 

 

Oflicial Form 106E/F
Schedule E/F: Creditors Who Have Unsecured C|aims

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
Llst the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule
A/B: Property (Official Form 106AlB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

12/15

m List All of Your PR|OR|TY Unsecured C|aims

 

1. Do any creditors have priority unsecured claims against you?

Cl No. co to Part 2.
Yes.

 

 

 

 

 

 

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts As much as possible list the claims iri alphabetical order according to the creditor s name lf you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1 lf more than one creditor holds a particular claim list the other creditors in Part 3

(For an explanation of each type of claim, see the instnictions for this form in the instruction booklet.)

 

 

 

 

 

Priority Creditor’s Name
301 LACEY ST

 

 

Number Street
WEST CHESTER PA 1*9382
City State ZlP Code

 

Who incurred the debt? Check one.

n Debtor 1 only

n Debtor2 only

a Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El check ir this claim is for a community debt

ls the claim subject to offset?
n No
n Yes

 

2.1
AD ASTRA RECOVERY Last 4digits ofacc°um number _ _ _ _ $ 3,650.00 $ 3,650.00 $
Priority Creditor’s Name
7330 W 33RD ST NORTH STE 118 When Was the debt incurred? Ol/ll
Number Street
As of the date you file, the claim is: Check all that apply
WICHITA KS 67205 |-_-l C f t
city state zii= code m °" '"9€" d
Unliquidate
Who incurred the debt? Check one. cl Disputed
\;l Debtor 1 only
Cl Debtor 2 only Type of PR|OR|TY unsecured claim:
Debt°r 1 and Debt°r 2 only n Domestic support obligations
n At least one of the debtors and another n Taxes and cenain other debts you owe the government
n check 'f th's cla'm is for a community debt n C|aims for death or personal injury while you were
ls the claim subject to offset? '"t°xicated
g No El other. specify
n Yes
242 l BYL Last 4 digits of account number _ _ _ _ $ 500_00 $ 500 $

 

When was the debt lncurred? 01/ 16

As of the date you file, the claim is: Check all that apply
n Contingent

El unliquidated

n Disputed

Type of PR|OR|TY unsecured claim:
n Domestic support obligations
n Taxes and cenain other debts you owe the government

n C|aims for death or personal injury while you were
intoxicated

Other. Specify

 

 

Oflicial Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims

page 1 of g

 

 

Case 19-11825-ml<n

Debtor 1 TINA BANKS

Doc 1 Entered 03/28/19 09:56:46 Page 34 of 74

Case number limicwhl

 

Firsl Name Middle Name Last Name

m Your PR|CR|TY Unsocured C|aims - Continuation Page

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so:forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.3
IC SYSTEMS Last 4 digits of account number _ ___ _ $ 1’000'00 $ 1’000'00 $
Priority Creditor’s Name
POBOX 64373 When was the debt incurred? 02/17
Number Street
As of the date you file, the claim is: Check all that apply.
sAINT PAuL MN 55164 Cl Contingent
city state ziP code l:l unliquidated
n Disputed
Who incurred the debt? Check one.
n Debtor1 only Type of PR|OR|TY unsecured claim:
§ :e::or: eng D bt 2 l [:l Domestic support obligations
e or an e or on y n Taxes and certain other debts you owe the government
n At least one of the debtors and another m , . . .
C|aims for death or personal injury while you were
a Check if this claim is for a community debt '“t°x'°ated
w Other. Specify
ls the claim subject to offset?
w No
n Yes
2.4 l
CI#ARK COUNTY COLLECTIONS Last 4 digits of account number __ _ _ _ $ 650-00 $ 650.00 5
Priority Creditor’s Name
8830 W SUNSET STE 100 When was the debt incurred? 02/18
Number Street
As of the date you file, the claim is: Check all that apply.
LAS vEGAs Nv 39148 Cl Contingent
city state ziP code Cl unliquidated
Cl Disputed
Who incurred the debt? Check one_
l:l Debtor 1 only Type of PR|OR|TY unsecured claim:
m Debtor 2 only n Domestic support obligations
g Debtor 1 and Debtor 2 only .
n Taxes and certain other debts you owe the government
m At least one of the debtors and another . . . .
n C|aims for death or personal injury while you were
El check ir this claim is for a community debt '"t°*'°a‘ed
@ other specify
ls the claim subject to offset?
m No
m Yes
2.5
CREDIT MGMT I#P Last 4 digits of account number _ _ _ _ $ 900~00 $ 900 $
Priority Creditor’s Name
6080 TENNYSON PKWY STE 100 When was the debt incurred? 03/16
Number Street
As of the date you file, the claim is: Check all that apply.
PLANo TX 75024 13 Contingent
city state zip code El unliquidated
El Disputed
Who incurred the debt? Check one.
m Debtor 1 only Type of PR|OR|TY unsecured claim:
m Debtor 2 only n Domestic support obligations
m Debtor1 and Debtor2 only n ,
Taxes and certain other debts you owe the government
n At least one of the debtors and another m _ . . .
C|aims for death or personal injury while you were
Cl check if this claim is for a community debt '“t°“°a‘ed
m Other Specify
ls the claim subject to offset?
m No
m Yes

 

 

Oflicial Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims

page 2_ of _1_3_

 

Y.~ui»,ia`tmsy~,m¢»»i».-<~Wc.. ,..….m ,

 

 

 

 

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 35 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 TINA BANKS Case number (irknown)
Flrst Name Middle Name Last Name
m¥our PR|OR|TY unsecured C|aims - Continuation Page
Atter listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.
E 1 000 00 l 000 00
MAKES CENTS DBA MAXLEND Last 4 digits of account number _ __ __ __ $ ’ ' $ ’ ' $
Priority Creditor‘s Name
PO BOX 639 When was the debt incurred? 01/|9
Number Street
As of the date you file, the claim is: Check all that apply.
PARSHALL ND 58770 Cl Contingent
city state zlP code Cl unliquidated
cl Disputed
Who incurred the debt? Check one.
Cl Debtor 1 only Type of PR|OR|TY unsecured claim:
g :e:lor: ongD 2 m Domestic support obligations
e for an eblor only cl Taxes and certain other debts you owe the government
cl At least one of the debtors and another cl . . . .
C|aims for death or personal injury while you were
cl Check if this claim is for a community debt 'm°x'°ated
® other specify
ls the claim subject to offset?
cl No
cl Yes
2.7 l
` CREDIT ACCEPTANCE Last 4 digits of account number _ __ __ _ $ 2’500'00 $ 2’500‘00 $
Priority Creditor’s Name
2290 CORPORATE CIR When was the debt incurred? 01/17
Number Street
As of the date you fl|e, the claim is: Check all that apply
HENDERSON Nv 89074 Cl Contingent
city State zlP code Cl unliquidated
is uted
n D p
Who incurred the debt? Check one.
Cl Debtor 1 only Type of PR|OR|TY unsecured claim:
cl Deblor 2 only m Domestic support obligations
a Debtor1 and Debtor 2 only .
cl Taxes and certain other debts you owe the government
cl At least one of the debtors and another cl . . . _
C|aims for death or personal injury while you were
Cl Check if this claim is for a community debt '"t°X'°ated
a other specify
ls the claim subject to offset?
g No
m Yes
2.8 l
` HENDERSON HOSP]TAL Last 4 digits of account number $ 1,900.00 $ 1900 $
Priority Creditor’s Name _ _ _ _
1101 W GALLERIA When was the debt incurred? 02/| 7
Number Street
As of the date you file, the claim is: Check all that apply.
HENDERSON Nv 89011 3 Contingent
city state zlP code Cl Unllquidated
cl Disputed
Who incurred the debt? Check one
l:l Debtor1 only Type of PR|OR|TY unsecured claim:
m Deblor 2 only cl Domestic support obligations
cl Debtor 1 and Debtor 2 only m 4
Taxes and certain other debts you owe the government
cl At least one of the debtors and another cl _ _ . _
C|aims for death or personal injury while you were
Cl Check lf this claim is for a community debt '"t°"'°ated
m Other. Specify
ls the claim subject to offset?
m No
n Yes

 

 

Officlal Form 106E/F

Schedule Ele Creditors Who Have Unsecured C|aims

page _3_ Of il

 

 

 

Case 19-11825-ml<n

TINA BANKS

Debtor 1

Doc 1 Entered 03/28/19 09:56:46 Page 36 of 74

Case number ()fimown)

 

First Name Middle Name Last Name

m Your PR|OR|TY Unsecured C|aims - Continuation Page

2.8
::l COMPREHENS!VE PA]M MGMT

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

 

 

 

 

 

 

 

 

Who incurred the debt? Check one_

i:l Debtor1 only
n Debtor2 only

 

Last 4 digits of account number _ _ __ __ $ 1’250'00 $ 1’250'00 $
Priority Creditor‘s Name
6990 SMOKE RANCH when was the debt incurred? 03/ 17
Number Street
As of the date you file, the claim is: Check all that apply.
LAS vEGAS Nv 89128 9 Contingent
city state zip code Cl unliquidated
Cl Disputed
Who incurred the debt? Check one.
l:l Debtor1 only Type of PR|OR|TY unsecured claim:
n Deblol 2 only n Domestic support obligations
m Debtor 1 and Debtor2 only n .
Taxes and certain other debts you owe the government
n At least one of the debtors and another n . . . .
C|aims for death or personal injury while you were
Cl Check if this claim is for a community debt '"t°x'°aled
ii other specify
ls the claim subject to offset?
§ No
i:l Yes
2.9 |
RWER REG!ON Last 4 digits of account number _ _ __ _ $ 650'00 $ 650'00 $
Priority Creditor’s Name
3608 TRUMAN AVE When was the debt incurred? 02/18
Number Street
As of the date you file, the claim is: Check all that apply_
JEFFERSON ClTY MO 65 l 09 n Cf>f\fi"$l€"t
city state zip code C| unliquidated

C| Disputed

Type of PR|OR|TY unsecured claim:

 

 

 

 

 

 

Who incurred the debt? Check one.

n Debtor1 only

i:l Debtor2 only

m Deblor 1 and Debtor 2 only

i:l At least one of the debtors and another

C| check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

 

 

® 1 d D 2 l:l Domestic support obligations
Deblor an eblor Only n Taxes and certain other debts you owe the government
n At least one of the debtors and another , . . .
i:l C|aims for death or personal injury while you were
Cl Check if this claim is for a community debt 'nt°X'°aled
9 Other. specify
ls the claim subject to offset?
a No
n Yes
3.0 l 0 0
PROGRESSWE Last 4 digits of account number _ _ __ __ $ 50 - 0 $ 500 $
Priority Creditor‘s Name
Po BOX 5305 when was the debt incurred? 01/17
Number Street
As of the date you file, the claim is: Check all that apply.
i-iENDERSoN Nv 89193 9 Contingent
city state zlP code Cl unliquidated

Cl Disputed

Type of PR|OR|TY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

C|aims for death or personal injury while you were
intoxicated

 

§ UE|U

Other. S pecify

 

 

 

Offlt`ia| Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims

page 3_ Of £.

z
§
§
§
§
§
§

 

 

 

 

Debtor 1

Case 19-11825-mkn
TINA

BANKS

Doc 1 Entered 03/28/19 09:56:46 Page 37 of 74

Case number (iflmown)

 

First Name Middle Name

Last Name

mYour PR|0R|TY Unsecured C|aims - Continuation Page

After listing any entries on this page, number them beginning with 2_.3, followed by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.!
SECURITY FIANACE Last 4 digits of account number $ 650'00 $ 650'00 $
Priority creditors Name _ __ __
130 BOX 3146 When was the debt incurred? 02/ 17
Number Street
As of the date you file, the claim is: Check ali that appiy.
sPARTANBUG sc 29304 Cl Contingent
city state zlP code Cl unliquidated
m Disputed
Who incurred the debt? Check one.
Cl Debtor 1 only Type of PR|OR|TY unsecured claim:
n Debtor 2 only Cl Domestic support obligations
m Debtor 1 and Debtor 2 only cl .
Taxes and certain other debts you owe the government
n At least one of the debtors and another . . . .
1;| C|aims for death or personal injury while you were
1;| Check |f this claim is for a community debt '"t°X'Cated
® other specify
ls the claim subject to offset?
1;| No
m Yes
3.2 l
` HONOR FINACING Last 4 digits of account number _ _ __ _ $ 500'00 $ 500'00 $
Priority Creditor’s Name
2451 S BUFFALO DR when was the debt incurred? 03/17
Number Street
As of the date you fl|e, the claim is: Check all that apply.
LAS vEGAs Nv 89117 El contingent
city state zlP code Cl Unliquidated
1;| Disputed
Who incurred the debt? Check one.
CI Debtor 1 only Type of PR|OR|TY unsecured claim:
n Debtor 2 On|y 1;| Domestic support obligations
a Debtor 1 and Debtor 2 only .
1;| Taxes and certain other debts you owe the government
m At least one of the debtors and another _ . . .
1;| C|aims for death or personal injury while you were
Cl check ir this claim is for a community debt '"‘°X'°a‘ed
® other specify
ls the claim subject to offset?
n No
n Yes
ill 0
1 BANK OF AMER1CA Last 4 digits of account number _ _ __ _ $ 400-00 $ 40 $
Priority Creditor’s Name
641 MALL RING CIR When was the debt incurred? 02/ 14
Number Street
As of the date you file, the claim is: Check all that apply.
HENDERSON Nv 89014 Cl Contingent
city state zlP code Cl unliquidated
n Disputed
Who incurred the debt? Check one.
Cl Debtor1 only Type of PR|OR|TY unsecured claim:
n Debtor 2 On|y m Domestic support obligations
n Debtor 1 and Debtor 2 only .
m Taxes and certain other debts you owe the government
1;| At least one of the debtors and another , . _ .
m C|aims for death or personal injury while you were
a Check if this claim is for a community debt '"t°"'°ated
® other specify
ls the claim subject to offset?
m No
n Yes

 

 

Official Form 106E/F

Schedule Ech Creditors Who Have Unsecured C|aims

page 5_ Of 1_3

 

 

 

 

Case 19-11825-ml<n

Debtor 1 TINA BANKS

Case number iifitiicwni

 

First Name Middle Name Last Name

must All of Your NONPR|OR|TY Unsecured C|aims

Doc 1 Entered 03/28/19 09:56:46 Page 38 of 74

 

n Yes

claims fill out the Continuation Page .of Part 2.

4.1 l US BANK

3. Do any creditors have nonpriority unsecured claims against you?
L_-l No. You have nothing to report in this part. Submit this form to the court with your other schedules

 

 

 

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one _
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed. identify what type of claim it is. Do not list claims already
included in Part 1. lf more than orie creditor holds a particular claim, list the other creditors in Part'$,lf you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

n Debtor 1 only

n Debtor2 only

9 Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El check if this claim is for a community debt

ls the claim subject to offset?
m No
n Yes

 

§ other specify

Last 4 digits of account number __ _ __ _ 500_00
nonpriority Creditors Name
330 S BOULDER HWY When was the debt incurred? 01/15
Number Street
HENDERSON NV 8015
city state zip code As of the date you file, the claim is: Check all that app|y.
n Contingent
Who incurred the debt? Check one. [:| Uriiiquidaied
n Debtor 1 only n Disputed
n Debtor2 only
[:l Debior 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n At least one of the debtors and another n Student ioans
n Check if ti.iis claim is for a community debt n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
15 the Clalm Subl'e‘:t \° offset? n Debts to pension or prolit-sharing plans, and other similar debts
§ No other specify
n Yes
4.2 l WELLS FARGO Last 4 digits of account number __ __ __ _ $ 450»00
1 Nonpriority creditors Name When was the debt incurred? tjl/ l §
213 S STEPHANIE ST
Number Street
HENDERSON NV 89012 As of the date you file, the claim |s: Check ali that apply
City State ZlP Code n Contingent
who incurred the debt? check one El unliquidated
m Debtor 1 only n Disputed
n Debtor 2 only T f NO PR|OR|TY d | `
n Debtor 1 and Debtor 2 only ype o N unsecure c a|m'
At least one of the debtors and another n Student loans
_ _ _ _ _ n Ob|igations arising out ofa separation agreement or divorce
Cl Check if this claim is for a community debt ihai you did nor repori as prioriiy ci_.,iims
is the claim subject to offset? n Debts to pension or prolit~sharing plans, and other similar debts
Ki No m other specify
n Yes
li_! AT & T Last 4 digits of account number __ __ __ _ 350
Nonpnority Creditors Name _ 1/17 $
When was the debt incurred? 0
PO B( )X 10330
Number Street
FORT WAYNE IN 46851 - - .
City State Z|p Code As of the date you fl|e, the claim is. Check all that app|y.

n Contingent
n Unliquidated
[I| Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or prolit-sharing plans, and other similar debts

 

 

 

Of\"icia| Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims

page 6_ Of L3_

 

 

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 39 of 74
Debtor1 TINA BANKS

First Name Middle Name Last Name

m¥our NONPR|0R|TY Unsecured C|aims - Continuation Page

Aftor listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so rorth'.

Case number (i'ri<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4
COX Last 4 digits of account number _ _ _ _ $ 600.00
Nonpriority Creditors Name . 02/17
545 MARKS ST STE 101 When was the debt incurred?
Number street A fill d f th l ' ' ' h ll t l
HENDERSON NV 890104 s o e ate you ile, e c aim is. C eck a tha app y.
city state zip code n Contingent
l;i unliquidated
Who incurred the debt? Check one. n Disputed
E| Debtor 1 only
n Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor2 only l;l Srudeni loans
Ar least one or rne debtors and another n Ob|igations arising out of a separation agreement or divorce that
l;l Check if this claim is for a community debt you d'd not report as pnomy c|_a'ms . .
n Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? @ Other Specify
a No
1:| Yes
4.5
SMART AUTO Last4 digits of account number _ _ __ _ $ 700~00
Nonpriority Creditor's Name _ 01/14
3105 E SAH AVE When was the debt incurred?
Number Street . . _
LAS VEGAS NV 89104 As of the date you file, the claim is. Check all that apply.
City state zlP code l;l Contingent
E| unliquidated
Who incurred the debt? Check one. ij Disputed
n Debtor 1 only
l;l Debtor 2 only Type of NONPR|OR|TY unsecured claim:
Debtor 1 and Debtor 2 only n Student loans
n Ar least one ortne debtors and another l;l Ob|igations arising out of a separation agreement or divorce that
. . , . . did not re ort as nonty claims
n Ch k if this l im for omm ni debt you p p
ec c a rs a c u ry n Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? l;l other Specify
w No
n Yes
4_6 l $ 1300
AMERICAN HOMES FOR RENT Last 4 digits of account number _ _ _ _
Nonpriority Creditor’s Name _ 10/17
280 E PILOT RD #200 When was the debt incurred?
numbe' Street As of the dat ou rii the i im is- check all th ta l
LAS VEGA Nv 89i 19 ° y °’ ° a ' a pp y`
City state zip code l;l Contingent
Un iquidated
Ei l
Who incurred the debt? Check one. n Dispured
n Debtor1 only
U Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor 1 and Debtor 2 only n Student loans
Ar reasr one or rne debtors and another n Ob|igations arising out of a separation agreement or divorce that
. . . . . did not report as priority claims
l;l Check if this claim is for a comm ni debt you
u ry n Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? ® other specify
No
n Yes

 

 

 

Oflicial Form 106E/F Schedule ElF: Creditors Who Have Unsecured C|aims pagelofl_3

 

s,i,.~,,. orr . i. t-

1
§
§
§
itt
t
§
s
§

 

 

 

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 40 of 74

Debtor 1 TINA BANKS

 

First Name Middle Name Last Name

Case number (irknown)

m Your NONPR|OR|TY Unsecured C|aims - Continuation Page

 

 

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. ’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

Debtor1 only

n Debtor2 only

Kl Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

is the claim subject to offset?
No
n Yes

 

4.7
DIGNITY HEA]_TH Last 4 digits of account number ___ _ _ _ $:BO__
Nonpriority Creditofs Name 03/1 8
102 E LAKEMEAD PKWY When was the debt incurred?
Number Street A f th d f. . . _
HENDERSON NV 890] 5 s o e ate you ile, the claim is. Check ali that appiy.
City state ziP code Cl Contingent
Cl unliquidated
Who incurred the debt? Check one. n Dlsputed
n Debtor 1 only
n Debtor 2 only Type of NONF’R|OR|TY unsecured claim:
Debtor1 and Debtor2 only n Sludem loans
At least one or tne debtors and another n Ob|igations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you d'd not report as pnomy clerms . .
n Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? @ other_ Specify
No
n Yes
4.8 - -
DOLLAR LOAN CENTER Last 4 digits of account number _ _ _ _ $ 800-00
Nonpriority Creditor's Name _ l 1/17
1351 W SUNSET RD When was the debt incurred?
Nurnber Street _ . _
HENDERSON NV 890l 4 As of the date you fl|e, the claim is. Check all that appiy.
City State ZlP Code n Contingent
Cl unliquidated
Who incurred the debt? Check one. n Disputed
n Debtor1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
Debtor1 and Debtor2 only n Student ltJans
Ar least one or the debtors and another n Ob|igations arising out of a separation agreement or divorce that
El cheek if this claim is for a community debt you d'd "°t "’r’°'1 as p"°r'ty °'.a'ms . .
n Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? a Other, Specify
No
n Yes
5.0 l 3 6500
CAR LOANS Last 4 digits of account number _ _ _ _
Nonpriority Creditor’s Name _
100 N ARL[NGTON AVE When was the debt incurred?
Number Street . . _
RENO NV 8950l As of the date you file, the claim is. Check all that appiy.
City state zlP code Cl Contingent

Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

® Other. Specify

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims

 

 

 

 

page 8_ Of 2

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 41 of 74
Debtor 1 TrNA BANKS

Case number iitknowni
First Name Middle Name Last Name

 

Your NONPR|0R|TY Unsecured C|aims - Continuation Fage

 

After listing aiw entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.

 

 

 

 

 

 

 

5'1 AADVANCE PAYDAY LOANS Last 4 digits of account number _ __ _ _ $ 380.00
Nonpriority Creditor’s Name
3985 E SUNSET RD When was the debt incurred? 10/14
Number Street
LAS VEGAS NV 89120 As of the date you file, the claim is: Check ali that apply.
City State ZlP Code n Contingent
El unliquidated

Who incurred the debt? Check one.

n Debtor 1 only
n Debtor2 only Type of NONPR|OR|TY unsecured claim:
Debtor 1 and Debtor2 only

n At least one of the debtors and another

n Disputed

n Student loans
n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

El check if this claim ie for a community debt _ _ _ _
n Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

is the claim subject to offset? § Other_ Specify
w No
n Yes
5.2 l

DEPT EDUCATION Last 4 digits of account number _ _ _ __ $ 10,000~00
Nonpriority Creditor’s Name _ 02/16

121 513TH S_l_ When was the debt incurred? _
Number S"eef A fth d t fl th l ' ' - ch k ii th

LINCOLN NE 68508 s o e a e you ie, e c aim is. ec a at apply.
City state ziP code D Contingent

D unliquidated
Who incurred the debt? Check one_ D Dlsouted
Debtor 1 only
D Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only m Student loans
At least one °rtne debtors and another n Ob|igations arising out of a separation agreement or divorce that
D check if this claim is for a community debt r°" d'd "°r rerr°'t as p"°"tr °'a'ms . .
n Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Cl other1 specify
w No
n Yes
il stat
CHECK CITY Last 4 digits of account number _ _ _ _

 

Nonpriority Creditor’s Name
When was the debt incurred?

 

 

6510 BOULDER HWY
Number Street '
LAS VEGAS NV 89122 As of the date you file, the claim is: Check ali that appiy.
City state zlP code l:] Contingent
D unliquidated
Who incurred the debt? Check one. n Disputed

n Debtor1 only
cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
m Debtor 1 and Debtor 2 only

cl Student loans
n At least one of the debtors and another

n Ob|igations arising out of a separation agreementh divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

ls the claim subject to offset? ® Other1 Specify

No

cl Yes

n Check if this claim is for a community debt

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured C|aims page 2_ of 1_3_

§
§
§
§
§

 

 

Case 19-11825-m|<n Doc 1 Entered 03/28/19 09:56:46 Page 42 of 74

Debtor 1 TINA BANKS

 

First Name Middle Name Last Name

Case number ii/knbwn)

Your NONPR|ORIT¥ Unsecured C|aims - Continuation Page

 

 

 

 

Att`or listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so rorth. _ '

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

El Debtor 1 only

El Debtor2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

El check if this claim is for a community debt

ls the claim subject to offset?
No
El Yes

 

5.4
ENTERGY CORP Last 4 digits of account number __ _ _ _ $ 1,000.00
Nonpriority Creditor’s Name
PO BOX 6008 When was the debt incurred?
Number Street A f th d t . . _ h
NEW ORLEANS LA 70174 s o e a e you file, the claim is. C eol< all that apply.
City state zlP code Cl Contingent
_ El unliquidated
Who incurred the debt? Check one. cl Disputed
El Debtor 1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
,_
Debtor 1 and Debtor 2 only cl Student loans
A‘ least one °f the debtors and another El Ob|igations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you d'd not report as pnomy C|.a'ms . .
El Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? @ Other_ Specify
w No
El Yes
5 .5
SPRINT Last 4 digits of account number _ _ _ $M_
Nonpriority Creditor's Name _
8014 BAYBERYY RD When was the debt incurred?
Number Street . . _
JACKSONVILLE FL 32256 As of the date you file, the claim is. Check all that apply.
City state zlP code El contingent
El unliquidated
Who incurred the debt? Check one. g Disputed
El Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
Debtor 1 and Debtor2 only a Student loans
cl A‘ least one °f the debtors and another El Ob|igations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you d'd not report as pneth C|§|ms . .
El Debts to pension or prolit-sharlng plans, and other similar debts
ls the claim subject to offset? @ Other. Specify
w No
El Yes
5.6 l $ 600.00
ENTERPRISE RENT A CAR Last 4 digits of account number _ __ _
Nonpriority Creditor's Name
' ?
500 VIRGINIA DR STE 514 When was the debt incurred
Number Street
A h ' i : ll _
FORT WASHINGTON PA 19034 s oft e date you file, the claim s Check a that apply
City state zlP code Cl Contingent

El unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

El Student loans

El Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims
El Debts to pension or prolit-sharing plans, and other similar debts

@ Other. Specify

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims

 

 

 

 

 

 

page Eof 3

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 43 of 74

Debtor 1 TINA BANKS

 

First Name Middle Name Last Name

Case number ii/kncwn)

Your NCNI'RlCRlTY Unsecured C|aims - Continuation Page

 

 

5.7

 

 

ACE CASH

Al‘ter listing any entries on this page, number them beginnlng with 4.5, followed by 4.6, and so forth. y

 

Nonpriority Creditor’s Name

3108 LAS VEGAS BLVD

 

Number Street
LAS VEGAS NV 891] 5

 

City State ZlP Code

Who incurred the debt? Check one.

m Debtor 1 only

m Debtor2 only

Debtor 1 and Debtor 2 only

m At least one of the debtors and another

El check ii this claim is for a community debt

ls the claim subject to offset?

Last 4 digits of account number __ 700.00

--- s

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
El unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

m Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

@ Other. Specify

 

 

 

 

 

 

 

 

 

Nonpriority Creditor’s Name

 

Number Street

 

City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

n Debtor2 only

El Debtor 1 and Debtor 2 only

n At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

m No
m Yes

 

9 No
m Yes
5.8
NEVADA SURGICAL Last 4 digits of account number __ __ _____ __ $ 550-00
Nonpriority Creditor's Name _ 10/17
2809 W CHARELSTON BLD When was the debt incurred?
b S
N“l:"AeSr VEGASl'eel NV 89102 As of the date you file, the claim is: Check all that applyi
City slate zii= code El contingent
El unliquidated
Who incurred the debt? Check one. m Dlspuled
m Debtor 1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
Debtor 1 and Debtor 2 only m Student lOans
m Al leasl One er the debtors end another m Ob|igations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you d'd not report as pnomy C|.a|ms . .
n Debts lo pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? @ Other. Specify
9 No
L] Yes
_l $

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
El unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify

 

 

OfflCia| Form 106E/F

Schedule ElF: Creditors Who Have Unsecured C|aims

 

assume

Case 19-11825-ml<n
Debtor 1 TINA BANKS

Doc 1 Entered 03/28/19 09:56:46 Page 44 of 74

Case number tirlmowm

 

  

First Name Middle Name Last Name

List others to Be Notified About a Debt That You Already Listed

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Simi|arly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or subm|t this page.
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one); El Part 1: Creditors with Priority Unsecured Claims
Number S"ee' El Part 21 Creditors with Nonpriority Unsecured C|aims
Last 4 digits of account number _ _ _ _
city state zlP code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one); El Part 1: Creditors with Priority Unsecured Claims
N""“’er s"ee' El Part 21 Creditors with Nonpriority Unsecured
C|aims
v Last 4 digits of account number _ _ _
Clty State Z|P Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line _ of (Check one); El Part 1: Creditors with Priority Unsecured C|aims
Number S"ee‘ El Part 2: Creditors with Nonpriority Unsecured
C|aims
Last 4 digits of account number _ _ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one); El Part 1: Creditors with Priority Unsecured C|aims
Numbe' s"ee' El Part 25 Creditors with Nonpriority Unsecured
C|aims
Last 4 digits of account number_ _ _ _
city state zlP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one); El Part 1: Creditors with Priority Unsecured C|aims
N“m°e' S"ee‘ El Part 21 Creditors with Nonpriority Unsecured
C|aims
Last 4 digits of account number _ _ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one); El Part 1'. Creditors with Priority Unsecured C|aims
Numbe' s"ee' El Part 2: Creditors with Nonpriority Unsecured
C|aims
Last 4 digits of account number _ _ _ _
City State ZlP Code
N On which entry in Part 1 or Part 2 did you list the original creditor?
al'|'\e
Line of (Check one); El Part 1: Creditors with Priority Unsecured C|aims
Number Street . . . .
El Part 2; Credltors wlth Nonprlorlty Unsecured
C|aims
my State Z,p Code Last 4 digits of account number _ _ _ _

 

 

Oflicial Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims

page 1_2 Of 3

 

 

 

 

 

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 45 of 74
Debtor 1 TINA BANKS

 

First Name Middle Name Last Name

ml\dd the Amounts for Each Type of Unsecured C|aim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.
Total claim
l ' . ' l' ' 0.00
Total claims 6a Domestic support ob lgatlons 6a s
from Part 1 6b. Taxes and certain other debts you owe the
government 6b s 0.00
6c. C|aims for death or personal injury while you were
intoxicated SC- 0 00
$ .
6d. Other. Add all other priority unsecured claims.
Write that amount here 6d. + s 10,850~00
§ 6e. Total. Add lines 6a through 6d. 6e. s 10’850_00
Total claim
Total c'aims 6f. Student loans 6f. s 10,000.00
from Part 2 69. Ob|igations arising out of a separation agreement
or divorce that you did not report as priority 0 00
§ claims 69. $ '
6h. Debts to pension or profit-sharing plans, and other 0 00
5 similar debts 6h. s '
j 6i. Other. Add all other nonpriority unsecured claims. 16,325.00
Write that amount here. 6i. + 3
` 6j. Tota|. Add lines 6f through 6i. Bj. 26,325-00
§ $

 

Officia| Form 106E/F

Case number tirknown)

 

 

 

 

 

 

 

 

 

 

Schedule E/F: Creditors Who Have Unsecured C|aims page § of_3_

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 46 of 74

Fill iii this information to identify your case:

Debtor TINA BANKS *
First Name Middle Name Last Name
Debtor 2 DONlCO LOCKETT

(Spouse lt nling) First Name Middle Name Last Name

 

 

NEVADA
(State)

United States Bankruptcy Court for the: District of

Case number

iitknown) El check if this is an
amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
infonnation. |f more space is needed, copy the additional page, fill it out, number the entries, and attach lt to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

 

1. Do you have any executory contracts or unexpired leases?
Xl No. Check this box and hle this form with the court with your other schedules You have nothing else to report on this form.
n Yes. Fili in all of the information below even if the contracts or leases are listed on Schedule A/B.' Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

Person or company with whom you have the contract or lease State what the contract or lease is for _

 

 

Name

 

Number Street

 

City State ZlP Code

 

222

 

Name

 

Number Street

 

Ci§'_ State ZlP Code
2.3§

 

Name

 

Number Street

 

city state zlP code
2.4§

 

Name

 

Number Street

 

City State Z| P Code
255v

Name

 

 

Number Street

 

 

City State Z| P Code

thcial Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of _

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 47 of 74

Fill in this information to identify your case:

Debtor 1 TINA BANKS

First Name Middle Name Last Name

Debtor 2 DONICO LOCKETT

(Spousel if tillng) FirstName Middle Name LastName

united states Bankruptcy Court for the:_______ Disln`cf Of W
(State)

Case number
(lf knowni

 

 

m Check if this is an
amended filing

Oflicial Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct infonnation. lf more space is needed, copy the Additional Page, till it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)

§ No
l;l Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arlzona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washlngton, and Wisconsin.)
l;l No. Go to line 3.
l;l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

UNo

l;l Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spousel former spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3. ln Co|umn 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 1060), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to f|ll out Column 2.

Co/umn f: Your codebtor Coiumn 2; The creditor to whom you owe the debt

Check all schedules that apply:`

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
Cl Schedule D, line
Name
Cl Schedule E/F, line
Number street l:l Schedule G, line
city state zlP code
3.2
Cl Schedule D, line
Name
El Schedule E/F, line
Number Street n Schedule G, |ll'le
city state zlP code
3.3
Cl Schedule D, line
Name
Cl Schedule E/F, line
Number street Cl Schedule G, line
City State ZlP Code

 

 

 

 

 

Offlcial Form 106H Schedule H: Your Codebtors page 1 of _

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 48 of 74

Fi|l in this information to identify your case:

Debtor 1 TINA BANKS

First Name Middle Name Last Name

oebto,z D0N1C0 LOCKETT

 

 

(Spouse, if filing) First Name Middle Name Last Name

NEVADA
(siate)
Case number Check if this iSI
(lfknown)
Cl An amended filing

Cl A supplement showing postpetition chapter 13
income as of the following date:

OfflClal FOl'lTl 1061 m
Schedule l: Your lncome ms

Be as complete and accurate as possible. |f two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct infonnation. lf you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. |f more space is needed, attach a
separate sheet to this fonn. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Emp|oyment

1. Fi|l in your employment

United States Bankruptcy Court for the: District of

 

 

 

 

 

infonnation. Debtor '1 _ Debtor 2 or non-filing spouse
lf you have more than one job,

attach a separate pa e with

information about edginona| Emp|oyment status § Emp|oyed X__l Emp|oyed

employers El Not employed El Not employed

include part-time, seasona|, or
Selfsmployed work- ACCT MGR wAREHOUsE

. . Occu ation
Occupatlon may include student p
or homemaker, if it applies

 

 

 

 

 

 

PRA WEBSTIX CORP
Emp|oyer’s name
Emp|oyer’s address 140 CORPORATE BLVD 127 E WARM SPRINGS RD
Number Street Number Street
NORFOLK
NORFOLK VA 23502 LAS VEGAS NV 89119
City State ZlP Code City State ZlP Code
How long employed there? l l

m leo Dotalls About Monthly lncomo

Estimate monthly income as of the date you file this fonn. lf you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. lf you need more space, attach a separate sheet to this fonn.

 

 

For Debtor 1 For Debtor 2 or
' non~flling spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). |f not paid month|y, calculate what the monthly wage would be. 2. $2,606.00 $1,408.00
3. Estimate and list monthly overtime pay. 3. + $ + $
4. Calculate gross income. Add line 2 + line 3. 4. $2,606-00 $1,403-00

 

 

 

 

 

 

Ofncial Form 1061 Schedule l: Your income page 1

 

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 49 of 74

 

TINA BANKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (lfknown)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing §gog§_g
Copy line 4 here ............................................................................................ ') 4. $ 2’606'00 $ 1’408'00
5. List all payroll deductions:
5av Tax, Medicare, and Sociai Security deductions 5a. $ 85»00 $
5b. Mandatory contributions for retirement plans 5b. $ $ c
Sc. Voluntary contributions for retirement plans 50. $ $
5d. Required repayments of retirement fund loans 5d. $ $
5e. insurance 5e. $ 195 '00 $ 240'00
5f. Domestic support obligations 5f. $ $ §
59. Union dues 59. $ $
sn. other deductions speoiry; GAR!SHMENT sn_ + s 205-00 + $
e. Add the payroll deductions Add lines 5a + 5b + so + 5d + se +5f + 59 + 5h. 6. $ 485-00 $ 240-00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2’121‘00 $ 1’168'00
8. List ali other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a. ____
8b. interest and dividends 8b. $ $
8e. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenancel divorce $ $
settlement, and property settlement 80.
8d. Unemployment compensation 8d. $
8e. Sociai Security 8e. $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supp|emental
Nutrition Assistance Program) or housing subsidies
speoiry; at $___ $
89. Pension or retirement income 89. $ $
8h. Other monthly income. Specify; 8h. + $ + $
9. Add ali other income. Add lines 8a + 8b + 8c + ad + se + af+ag + ah. 9. s 0-00 q $ 0-00
10.Caicu|ate monthly income. Add line 7 + line 9. 2,121_00 + 1,168.00 _ $3,289.00
Add the entries in line 10 for Debtor1 and Debtor 2 or non-filing spouse. 10. $ $~__-_-- _
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your househo|d, your dependents your roommatesx and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. + $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 3 289_00
Write that amount on the Summary of Your Assets and Liabi/ities and Certain Statistical /nformation, if it applies 12. $ ’
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
El No.
El Yes. Explain;

 

thcial Form 1061 Schedule i: Your income page 2

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 50 of 74

Fili in this information to identify your case:

D m r1 TINA BANKS ' _ ‘
e o First Name Middle Name Last Name Check |f this 155

DONICO LOCKETT
Debtor 2 .
(Spouse, if hling) First Name Middle Name LastName n An amended filan
NEVADA El A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District of

istete)

Case number MM / DD/ YYYY
(lfknown)

 

 

 

Officia| Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
infonnation. if more space is needed, attach another sheet to this fonn. On the top of any additional pages, write your name and case number '
(if known). Answer every question.

m Describe Your Household

1. is this a joint case?

 

 

 

El No. Go to line 2.
EI Yes. Does Debtor 2 live in a separate househo|d?

cl No
cl Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Househo/d of Debtor 2.

 

 

 

 

 

 

 

 

 

2. Do you have dependents? n No _ l .
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Kl Yes. i:iii out this information for Debtor 1 or Debtor 2 age j with you?
DeblOl' 2. each dependent .......................... n
N
Do not state the dependents’ TAN'YA 15 i g YO
names. . es
DAUBREY ll ' C| No
m Yes
DARlus 8 , El No ,
§ Yes
Cl No
cl Yes
cl No
n Yes
3. Do your expenses include g No

expenses of people other than
yourself and your dependents? n Yes

m Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is h|ed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the ’
applicable date.

 

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule l: Your lncome (Official Form 106|.) Y°"" expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and 1,695'00
any rent for the ground or lot. 4. $

if not included in line 4:

4a Real estate taxes 4a. $
4b. Property, homeownefs, or renters insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowners association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 51 of 74

 

 

 

 

 

 

Case number (lfknown)

Debtor 1 TINA BANKS
First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Uti|ities:
6a. Eiectricity, heat, natural gas
Gb. Water, sewer, garbage collection
ec_ Telephone, cell phone, lnternet, satellite, and cable services
Gd. Other. Specify:
7. Food and housekeeping supplies
8. Chi|dcare and children’s education costs
9. Clothing, laundry, and dry cleaning
10. Persona| care products and services
11. Medicai and dental expenses
12. Transportation. include gas, maintenance, bus or train fare.
Do not include car payments
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitabie contributions and religious donations
15. lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance
15b. Health insurance
15c. Vehicle insurance
15d4 Other insurance Specify'.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17. installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule l, Your lncome (Official Form 106|).
19. Other payments you make to support others who do not live with you.

20.

Specify;

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your lncome.

203l Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner’s, or renters insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowners association or condominium dues

Officia| Form 106J Schedule J'. ¥our Expenses

Ga.
6b.
60
6d.

10.
11.

12.

14.

15a

15b.

15d.

16.

17a.

17b.

17c.

17d.

18.

19.

20a

20b.

200.

20d.
20e.

Your GXpGI\SeS

$

$450.00
$80.00

$240.00

$
$350.00

MMM

3100.00

MMMM

$340.00
$478.00

$
$

MMMMM

 

page 2

 

 

 

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 52 of 74

Debtor 1 TINA BANKS

First Name Middle Name Last Name

 

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Officiai Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses

23. Calculate your monthly net income.

23a. Copy line 12 ( your combined month/y income) from Schedu/e /.
23b. Copy your monthly expenses from line 22c above.

230. Subtract your monthly expenses from your monthly income.
The result is your month/y net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

m No.

Case number (irknown)

21.

22a.

22b.

22<:.

23a.

23b.

23c.

'*'$

 

 

$ 3,733.00

$
$ 3,733.00

 

 

$3,289.00

_$3,733.00

 

 

$444.00

 

 

 

n Ye$- Explain here;

 

 

 

Officiai Form 106J Schedule J: Your Expenses

page 3

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 53 of 74

1
Fili in this information to identify your case:

Debtor 1 TINA BANKS

First Name Middle Name Last Name

Debtor 2 DONICO LOCKETT
(Spouse, if ilir\g) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of NEVADA

(State)
Case number

(lf known)

 

 

El Check if this is an
amended n|ing

 

Official Form 106Dec
Dec|aration About an lndividual Debtor’s Schedules 12/15

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

D|d you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

a No
m Yes. Name of person ACTAVIA JOHNSON . Attach Bankmptcy Peti'tion Preparer’s Notlce, Dec/aration, and

Signature (Ofiicial Form 119).

Under penalty of perjury, i declare that l have read the summary and schedules filed with this declaration and

that they are true and correct
X?QM g @)@/4“ X&M ca Le-Lttééf/

Signature of Debtor 1 Signature of Debtor 2

Date Q§ W~;O Date (UL 026 /Z
MM/ DD / YYYY MM/ D/

 

 

Official Form 106Dec Dec|aration About an individual Debtor’s Schedules

Case 19-11825-mi<n

Fili in this information to identify your case:

Debtor 1 TINA

DOC 1 Eiitei’ed 03/28/19 09256246

BANKS

 

First Name

Debtor 2 DONICO

Middle Name

Last Name

LOCKETT

 

(Spouse, if ftling) FirstName Mieaie Name
United States Bankruptcy Court for the:

Case number

District of

Last Name

NEVADA

 

(lf known)

 

 

Official Form 107

Page 54 of 74

 

 

 

i:l Check if this is an
amended filing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Statement of Financial Affairs for lndividuals Filing for Bankruptcy 04/16
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.
Give Details About Your Marital Status and Where You Lived Before
» 1. What is your current marital status?
§ Married
a Not married
2. During the last 3 years, have you lived anywhere other than where you live now?
a No
§ Yes. List ali of the places you lived in the last 3 years Do not include where you live now, §
Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
` lived there ' lived there §
Same as Debtor 1 w Same as Debtor 1
6226 BARTON MANOR ST I:romOi/i6 From
Number Street Number Street
To i2/ 18 To
HENDERSON NV 8901i
City State ZiP Code City State zlP Code
a Same as Debtor1 a Same as Debtor1 ‘
From From
Number Street Number Street
To To
City State ZlP Code City State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Caiifornia, ldaho. Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Vihsconsin.)

UNo

g Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

mjxmain the Sources of Your income

Ofncial Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

page 1

Case 19-11825-ml<n

TINA

First Name

Debtor 1
Middle Name

BANKS

Last Name

Case number (lfknown)

Doc 1 Entered 03/28/19 09:56:46 Page 55 of 74

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fili in the total amount of income you received from all jobs and ali businesses including part-time activities
if you are filing ajoint case and you have income that you receive together, list it only once under Debtor 1.

l;l No
iii Yes. Fili in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,13 )
YYYY

For the calendar year before that:

(January 1 to December 31,1'@
YvYY

 
  

 

Sources of income
Check atl that apply.

® Wages, commissions

bonuses tips
l;l Operating a business

m Wages, commissions
bonuses tips

l;l Operating a business

n Wages, commissions
bonuses tips

) n Operatinga business

Gross income _

(before deductions end
exclusions

Soureee of income
Check"all that appiy.

§oa.u

  

bonuses tips

n Operating a business

m Wages, commissions
bonuses tips

n Operating a business

Wages, commissions
bonuses tips

s C>OZ>
n Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable Examples of other income are aiimony; child support; Sociai Security,
unemployment and other public benefit payments; pensions rental income; interest; dividends money collected from lawsuits; royalties; and
gambling and lottery winnings if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separateiy. Do not include income that you listed in line 4.

m No
ill Yes. Fili in the details

® Wages, commissions

 

Gros¢lm:ome

§ ~ (before deduch`ons and

BXC`tl.tsiol‘iS)

am §§

$’ cea

 

 

 

 

 

 

Sourcec or income cross income from Scurees of income Gr'ose income front
Describe beiow_ each source . _t ' wmbe.bem§ each source ' .
' (before deductions and . ` (befote deductions and
exciusions) exotuslons) " ’
From January 1 of current year until
the date you filed for bankruptcy:
$ s
For last calendar year: $ $_ _______
(January 1 to December31, )
YYYY
For the calendar year before that: $ $
(January 1 to December 31, )
YYYY
$

Official Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 2

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 56 of 74

Debtor1 TINA BANKS

First Name Middle Name Last Name

Case |'lU mber (if known)

 

 

must Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2‘s debts primarily consumer debts?

 

No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumerdebts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcyl did you pay any creditor a total of $6,425* or more?
Cl No. co te line 7.

m Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as
child support and aiimony. Aiso, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

 

Cl Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

m No. Go to line 7.
Cl Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations such as child support and
alimony. Aiso, do not include payments to an attorney for this bankruptcy case.

bates cl Total amount paid Amount you still owe §§ Was this payment kar.,.`
payment . ' ' ' '

$ $ m Mortgage
m Car

Nu mber Street m Credit Card

 

 

Creditor's Name

 

m Loan repayment

 

m Suppliers or vendors j §

 

city state zlP code m Other_-_-_ ;

 

$ $ m Mortgage
m Car
m Credit card

 

Creditor’s Na me

 

Nu mber Street

m Loan repayment

 

m Suppliers or vendors

 

 

 

 

 

 

city state zlP code C| other
$ $ n Mortgage

Creditor`s Name

m Car
Number Street m Credit card

m Loan repayment

m Suppliers or vendors
City State zlP code a Other

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 57 of 74

Debtor 1 TINA BANKS

Case number tiri<newn)
First Name Middle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your reiatives; any general partners relatives of any general partners partnerships of which you are a general partner;
corporations of which you are an ocher, director, person in controi, or owner of 20% or more of their voting securities and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and alimony,

ElNo

m Yes. List all payments to an insider. §
Datea of Total amount Amount you still Reuon for this payment

 

 

 

 

 

 

 

 

 

payment paid . owe § 1 .
$ $
insider’s Name
Number Street
City State ZlP Code §
s s § .
____ = z , ' t
insider’s Name § .

 

Number Street

 

 

City State ZlP Code

B. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

 

 

an insider?
include payments on debts guaranteed or cosigned by an insider
m No
m Yes. Listaii payments that benefited an insider.
-Dates of Total amount Amount you still ` Reason forthis payment
"’Y'“"" ‘°°'d °"" ` ' ' , include medtr°fsname 1
. $ $ t
insider’s Name
Number Street
City State ZlP Code
$ $

 

insider’s Name

 

Number Street

 

 

 

¢.‘f.¥. . t ., . ,\.,.S\afe, Z'P C‘?‘_’et

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 58 of 74

Debtor 1 TINA BANKS

Case number ii/i<nawin
First Name Middle Name Last Name

 

mentify Legal Actions, Repossessions, and Foreclosures

94 Within 1 year before you filed for bankruptcy, were you a party in any |awsuit, court action, or administrative proceeding?

List ali such matters including personal injury cases small claims actions divorces collection suits paternity actions support or custody modifications : §
and contract disputes

il No
ij Yes Fili in the details

 

 

 

 

 

 

 

 

 

Nature cf the case _ Court or agency Statua of the case

Case title `Coun Name n Pending

l n On appeal

:Number street n Conc|uded
Case number y

v:City State ZlP Code
Case title :Coun Name n Pending

§ a On appeal

:;Number Street a Conc|uded
Case number ,

§City State Z|P Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?
Check ali that apply and fill in the details below

79 No. co to iine11.
Cl Yes Fili in the information beiow.

 

Describethepmperty § Date § . v yalue.oftheprcperty'

 

Creditor's Name

 

 

Number street § Explain what happened

Cl Property was repossessed

Cl Property was foreclosed

Cl Property was garnished.

city state zlP code Cl Property was attached, seized, or levied

 

 

 

 

Describe the property v § Date ’ ' Value of the property

 

Creditor’s Name

 

Number Street

Explain what happened

 

Property was repossessed

Property was foreclosed

Property was garnished

Property was attached, seized, or levied

 

City State Z|P Code

:EDED

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Case 19-11825-ml<n DOC 1 Entered 03/28/19 09:56:46 Page 59 of 74

TINA BANKS

First Name Middle Name Last Name

Debtor 1 Case number (lfknown)

 

l 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

ENQ

El Yes. Fili in the details.

 

 

 

 

 

Describe the action the creditor took § ' Da\o action Amount
. mistaken __
§ $
Number street , §
City State ZlP Code Last 4 digits of account number: XXXX-__

_ 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors a court-appointed receiver, a custodian, or another official?

a No
n Yes

m List Certain Gifts and Contributions

, 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
m No
El Yes. l=ill in the details for each gift

emmett a total value emma titan soon beautin the gate ` oates you gm , value
per person ~. _ . - y » the gitw ' ' '

§
l

 

 

 

 

 

 

$
Person to Whom You Gave the Gift
$
Number Street :,
city state zlP code
Person’s relationship to you
Glfts with a total value of more than mo Describe the gifts _ ' l bates you gave value
hermth _, . . me gm ’ ' ` ' '
$
Person to Whom You Gave the Glft
$

 

 

Number Street §

 

City state zlP code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

 

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 60 of 74

Debtor 1 TINA BANKS

Case number (lfknown) t
First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
w No

a Yes. Fi|l in the details for each gift or contribution

 

Gifts or contributions to charities Describe what you contribqu Date you ' § Velue z
that -total_more than $BW v . . contributed
, __ s
Charlty’s Name §

 

 

 

Number Street

 

 

City State ZlP Code

m List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

al No
El Yes Flll in the details

Descrlbe the property you lost and Describe any insurance coverage for the lose a v n , Date of your ’ 1 , ` _ value'of property
how the loss occurred loss ’ lost '

§ include the amount that insurance has paid List pending insurance
claims on line 33 of Schedule A/B: Pmpeny .

 

 

 

 

must Certain Paymen¢s or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
|nc|ude any attorneys bankruptcy petition preparers or credit counseling agencies for services required in your bankruptcy

a No
El Yes Flll in the details

 

 

 

Description and value of any property transferred Date payment or Amount of_ payment
Personwhowaspeid ,. _, … ., ~,§»'Md¢
Number Street § $
’ $

 

City State Z|P Code

Email or webslte address

 

Person Who Made the Payment, if Not You

 

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

Case 19-11825-ml<n Doc 1 Entered 03/28/19 09:56:46 Page 61 of 74

 

 

 

 

TINA BANKS
Debtor 1 Case number (lfknown)
First Name Middle Name Last Name
Descrip!ion and value of any property transferred ' ` -Date payment o`r Amount cf

v muster tim made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

m No
El Yes Fili in the details

 

 

 

 

 

Description end value of any property transferred ' - beto payment-or Amount of payment
~ » . ' ' transferwae `
Person Who Was Paid i
Number Street 5 : ____ $
$
City state zlP code

18. Within 2 years before you filed for bankruptcy, did you se||, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement

m No
El Yes Fili in the details

Deecription and value of property Descrlbe any property er payments received Date transfer
transferred or dobie paid in exchange f § wee made '

 

 

 

Person Who Received Transfer

 

Number Street

 

 

 

City State ZlP Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number street §

 

 

City State ZlP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 

 

Case 19-11825-ml<n DOC 1 Entered 03/28/19 09:56:46 Page 62 of 74

TINA BANKS

First Name Middle Name Last Name

Debtor1 Case number (iri<nawn)

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

§ No
Cl Yes. Fili in the detai|s.

Descrlptlor.r_ and value of the property transferred l Date transer ‘
. , " ~ martinez

Name of trust §

 

 

 

ust comm Financial Aeeounv, lnstrum¢nts, safe nopeslt eex¢s, and storage units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

a No
El Yes.Fiii in the detaiie.

 

Last 4 digits of account number Type of account or Date account was b Last instance before
instrument ' _closed, sold, meyed_, closing or transfer
er transferred '_ ~ . ~ '
Name of Financial institution
XXXX-_ __ ___ ___ n Checking $
Number street n Sav|ngs

 

n Money market

 

n Brokerage

 

 

 

City State ZlP Code cl other
XXXX-___ _ _ ___ n Checklng $
Name of Financial institution
n Savings
Number street n Money market

n Brokerage
n Other

 

 

city state ziP code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

cl No
El Yes. Fili in the detaiie.

 

 

 

 

 

 

Who else had access to it? n Describe the contents ' » ,. Do you stitt
` ` ` " b hm`li?`
. n No
Name of Financial institution Name : n Yes
Number 3"°“ Number Street
City State ZlP Code

 

City State ZlP Code

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 

 

Case 19-11825-ml<n DOC 1 Entered 03/28/19 09:56:46 Page 63 of 74

TINA BANKS

Debtor 1 Case number lif)<new/i)
First Name Middle Name Last Name

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
Ei Yes. Fill in the delaile.

 

 

Who else has or had access to it? Describe the contents ' v Do younth
' Cl No
Name of Swrage Facility Name ' ' n yes
Number Street Number Street

 

CityState ZlP Code

 

 

City ` S_tate 7 ZlPCode

identify Property You Hold or Control for Somoon¢ line

 

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing forl
or hold in trust for someone.

m No
Cl Yes. Fill in the details.
Whereisthe property? ' v - Descrlbe-the property w d l i w value

 

Owner’s Name s

 

“ ` Street

 

Number Street

 

 

 

City State Z|P Code

 

 

 

City State Z|P Code

Give D¢t¢lts About Envlronmontal information

 

For the purpose of Part 10, the following definitions apply:

l Environmental law means any federa|, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, |and, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materiai.

l Site means any |ocation, facility, or property as defined under any environmental |aw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental iaw?

ENo

Cl Yes. Fill in the details

 

 

 

 

Govermnenta| unit ` Environmental iew, if you know lt __ v pate of notice
Name of site Governmental unit
Number Street Number Street
city state zlP code

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-11825-ml<n DOC 1 Entered 03/28/19 09:56:46 Page 64 of 74

TINA BANKS

Debtor 1 Case number (iiknown)
First Name Middle Name Last Name

\ 25.Have you notified any governmental unit of any release of hazardous material?

)U No
El Yes. Fili in the details.

 

 

 

 

 

euvernmeutai unit ` Environmental iaw,,it you know ix cuts or notice
§ ;
§
f Name of site Gavernmenta| unit
i Number Street Number Street
§
§
§ city state ziP code
§
§
l

city state ziP code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

UNo

El Yes. Fili in the detaiis.

 

 

 

 

 

Court or agency ' ' Nature et the case ' gregg d the
Case title
Court Name n Pending
n On appeal
Number Street n Conc|uded
Case '“"“b°" city state zlP code

m leo Dotells About Your Business or connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
l:l A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An officer, director, or managing executive of a corporation

l:l An owner of at least 5% of the voting or equity securities of a corporation

b No. None of the above applies. Go to Part 12.
n Yes. Check all that apply above and fill in the details below for each business.
Descrlbe the nature ofthe business Emp|oyer identification number
' ' ' ' _ nu nut induce suan security iiumw ut mN,

 

Business Name

 

 

 

 

 

 

E|N: __ _ - _______
Number Street .. -~._
Name of accountant br bookkeeper . Dates business existed
y From To
HQ'¥¥ 5\=¢°, ..Z'P C¢?d° . w ., .. . 1 ,… .,
Describe the nature ofthe business ' .--Employer identification number

l no nut include social security numth mM.

 

Business Name

 

 

E|N~____-________
Name of accountant or bookkeeper ' 'Datee business existed
From To

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

 

Case 19-11825-ml<n DOC 1 Entered 03/28/19 09:56:46 Page 65 of 74

 

 

TINA BANKS
Debtor 1 Case number (lfknown)
First Name Middle Name Last Name
omaha the mmi-sotelo business t » E"-'"'°y" "’°"‘m°°”‘?`“ "“""’°'

l _ Do not include `soeialsecurity number or.l‘i'iN.

 

Business Name

E|N: _

 

 

 

 

N"'“b°' S"°°' Name of accountant or bookkeeper Dah€ business ¢X"¢°d
From TO

city state zlP code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial

 

institutions, creditors, or other parties.

No
El Yes. Fili in the details below.

Date issued

 

Name m

 

Number Street

 

 

City State ZlP Code

l have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571. v

 
    

q
x eeo LOULU-...(._…_,

Signature of Debtor1 Signature of Debtor 2

m QS[O?///(` m a¢? g

Did you attach additional pages to Your Statement of Financial A airs or lndividua/s Filing for Bankruptcy (Official Form 107)?

m No
El Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
El No

m Yes. Name of person ACTAVIA JOHNSON

, Attach the Bankruptcy Petition Preparer’s Notlce,
Dec/aration, and Signature (Official Form 119).

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

 

Case 19-11825-ml<n DOC 1 Entered 03/28/19 09:56:46 Page 66 of 74

Fili in this information to identify your case:

Debtor 1 TINA BANKS

 

First Name Middle Name Last Name

Debtor 2 DONICO LOCKETT

 

(Spouse, it filing) First Name Middle Name Last Name

NEVADA

Case number (State) n Check if this is an

rirknown) amended hling

United States Bankruptcy Court for the: District of

 

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must tile this form with the court within 30 days after you tile your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the fonn.

 

if two married people are filing together in a joint case, both are equally responsible for supplying correct infonnation.
Both debtors must sign and date the fonn.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured C|aims

§ 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
: information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property

secures a `debt?- as exempt on Schedule C?
§ Creditors AMERlCAN FleT CU El surrender the property El No
? namef
_,,..,__,.a. ......_….,.M.,.…,..~~_..~,,...u,….~ ,…,~,.~,,..,,\,.,._.,,., u..` ~_..V,.\.u ,,.. W..,,u_,\,r., _....'~,~~_~_..,_.u\, at . v ~._,.,,.,u_ ~A.~.~ n Reta|n the property and redeem it m Yes
Description of CHRYSLER TOWN & COUNTRY leslAB ALTlMA n Retain the property and enter into a
i 6
‘ §e(;?lrirr:; debt: Reaffirmation Agreement,

)Cl Retain the property and [explain]:

 

 

g;:$:.o';s El Surrender the property. n No
E;Sp:|r€;|on of El Retain the'property and enter into a
securing debt'. Reafflrmatlon Agreement.

cl Retain the property and [explain]:

 

 

1 Credit.m;s El Surrender the property, l;| No
5 name m `_ w . ,~ _, c . _, , , m n Retain the property and redeem it n Yes
E:,sp::»?;|on of El Retain the_property and enter into a
securing debt: Reafflrmation Ag/eement.

cl Retain the property and [explain]:

 

 

Crer:`;iitoi”s El Surrenderthe properiy. n NO
na e'.

_. _ …….. ,…… …... , .… h . V, ,... ., _ , ,, . ,., El Retain the property and redeem it El Yes
E;;‘;'_§’;'°" °f El Retain the property and enter into a

securing debt: Reaffirmation Agreement.
cl Retain the property and [explain]:

 

 

Ofncial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-11825-mi<n DOC 1 Entered 03/28/19 09:56:46 Page 67 of 74

TINA BANKS
Debtor1 Case number (lfknown)
First Name Middle Name Last Name

must Your Unexpired Porsonal Property Leases

: For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
j t”rll in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
§ ended. Vou may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

Describe your unexpired personal property leases v Will the lease be assumed?
§ Lessors name: m No
; Description of leased es
z property:
Lessor’s name: m No
,: Description of leased es

property'.

Lessors name: m No
: Description of leased m Yes
§ property:
§ Lessors name: n NO

Description of leased

 

 

property:

Lessor“s name: m No
Description of leased

property:

Lessor’s name: n No

…,__.,_… w t , _ l , ., m Yes
Description of leased

 

 

property:

Lessors name: m No
sw v . M_… .. n Yes
Description of leased

property:

 

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an nexpired lease.

/ XFDJ/t/L¢) L/.Q llc/§§

Signature of Debtor 2

Date(Q?OE M[§ Date §¢ fed 4 Z.
MM/DD/YYYY M/DD/YYYY

     

 

Signat re of Debtor 1

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-11825-mkn DOC 1 Entered 03/28/19 09:56:46 Page 68 of 74

Fil| i" this information to identify your CaSoi Check one box only as directed in this form and in

Form122A-1Supp:

~n¢mw~.vw;."i …

Debtor 1 TINA BANKS

First Na’ne Middle Name Last Name

Debtor 2 DONICO LOCKETT

(Spousel ifiling) First Name Middle Name Last Name

® 1. There is no presumption of abuse.

a 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Ofticia| Form 122A-2).

United States Bankruptcy Court for the: District ofNEVADA
(State)

Case number

a 3. The Means Test does not apply now because of
(lf known)

qualified military service but it could apply later.

 

   

 

El Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly lncome 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for being accurate. |f more
space is needed, attach a separate sheet to this fonn. |nc|ude the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). lt you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Fresumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

m Calculate Your Current Monthly lncome

1. What is your marital and filing status? Check one onlyl

E| Not married. Fili out column A, lines 2-11.
a Married and your spouse is filing with you. Fill out both Co|umns A and B, lines 2-11.

 

 

a Married and your spouse is NOT filing with you. You and your spouse are:
a Living in the same household and are not legally separated. Fill out both Co|umns A and B, lines 2-11.

a Living separately or are legally separated. Fil| out Co|umn A, lines 2-11; do not fill out Co|umn B. By checking this boxl you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B),

Fill in the average monthly income that you received from all sources, derived_durlng the 6 full months before you tile this
bankruptcy case 11 U.S.C. § 101(1OA). For example, if you are tiling on September 15, the»S-month period would be March 1 through
August 31~., tf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill irl the result Do not include any income amount more than once For example, if both spouses own the same rental property, put the
income from that property in one column only. if you have nothing to report for any line, write $0 in the space.

Co/umn A . Coiumn B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions 2 121 00 l 168 00
(before all payroll deductions). $ ’ ' $ ’ '

3. A|imony and maintenance payments. Do not include payments from a spouse if
column B is filled in. $___ $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents.
a'td roommates. include regular contributions from a spouse only if Co|umn B is not
tilled in. Do not include payments you listed on line 3. $__- $

5. Net lncome from operating a business, profession, Debtor 1 v Debtor 2

 

 

or farm

Gross receipts (before all deductions) $___ $___

Ordinary and necessary operating expenses - $ - $

Net monthly income from a businessl profession, or farm $ $ ::£y.) $ 0.00 $ 0.00
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses - $ - $

Net monthly income from rental or other real property $ $ :::,y.) $ 0.00 $ 0.00
7. lnterest, dividends, and royalties $ $

 

 

 

111
Ofticial Form 122A-1 Chapter 7 Statement of Your Current Month|y lncome

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 69 of 74

 

 

Debtor 1 TINA BANKS Case number (lfknown)
First Name Middle Name Last Name
Column A Co/umn B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ $

 

Do not enter the amount if you contend that the amount received was a benefit
under the Sociai Security Act. lnstead, list it here; .................................

For you _____________________________________________________________________________________ $
For your spouse ..................................................................... $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Sociai Security Act. $ $

10. lncome from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Sociai Security Act or payments received
as a victim of a war crime_ a crime against humanity, or international or domestic
terrorism lt necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

13, Calculate the median family income that applies to you. Follow these steps;

 

 

 

 

 

 

Total amounts from separate pages, if any, + $ + $
11. Calculate your total current monthly income. Add lines 2 through 10 for each + _
column. Then add the total for Co|umn A to the total for Co|umn B, $ 2,121.00 $ 1,168.00 _ $ 3,289.00
Total current
monthly income
m Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Fo|low these steps'.
12a Copy yourtotal current monthly income from line 11. ..................................................................................... copy line 11 here') $ 3,289.00
Multip|y by 12 (the number of months in a year). X 12

12b. The result is your annual income for this part of the fonn. 12b. l $W l

 

 

Fi|| in the state in which you live. Nevada
Fili in the number of people ln your household 5
Fil| in the median family income for your state and size of household ................................................................................................. 13. $ 762660-00

 

To find a list of applicable median income amounts, go on|ine using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk`s oftice.

14. How do the lines compare?

14a a Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
Go to Part 3.

14b. a Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Slgn Below

 

Byy sig here, l declare under gipenalty f perjury that the information on this statement and ln any attachments is true and correct.

x /`,LDM'<_ 0 Ld`,L/w/L‘<,"

 

Signature of Debtor 1 ( Signature of Debtor 2
xDate(~/z?_O_q`Q'C)// Date 5 4
MM/ DD /YYYY M / D /Y

|f you checked line 14a, do NOT till out or file Form 122A-2.

 

|f you checked line 14b, till out Form 122A-2 and file it with this fonn.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income

page 2

 

 

 

 

 

 

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 70 of 74

UNITED STATES BANKRUPTCY COURT
District of NEVADA

In Re: TINA BANKS Case No.

 

 

Debtor (if known)

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s), or debtor's attorney if applicable, do hereby certify under

penalty of perjury that the attached Master Mailing List of creditors is complete, correct

and consistent with the debtor's schedules pursuant to Local Bankruptcy Rules.

03 /O‘i/ Qol §

 

l Date Signature of Attorney

 

/Dwu°<"e few

Signature of Debtor l Signature of Debtor 2

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46 Page 71 of 74

US BANK
830 S BOULDER HWY
HENDERSON, NV 8015

WELLS FARGO
213 S STEPHANIE ST
HENDERSON, NV 89012

. .' \:(\y;i'
2!§ ( g O((YlQi\Lotr\ l
§ @r\lt§ QYQJ§\¥ \,m\@i\

l[>‘ gc@piom cia l\i<>w R€s\c\@r\i/'\¢\\
@€,'rw tot t
£ t\\f\qt\c@ accoth ti> C,O

\c %t§im‘ me

Case 19-11825-mkn Doc 1 Entered 03/28/19 09:56:46

2.4
CLARK COUNTY COLLECTIONS
8830 W SUNSET STE 100

2.5
CREDIT MGMT LP
6080 TENNYSON PKWY STE 100, PLANO

2.7
CREDIT ACCEPTANCE
2290 CORPORATE CIR

2.8
HENDERSON HOSPITAL
1101 W GALLERIA , HENDERSON

2.9
RIVER REGION
3608 TRUMAN AVE

3.0
PROGRESSIVE
PO BOX 5305, HENDERSON

3.2
HONOR FINACING
2451 S BUFFALO DR

3.3
BANK OF AMERICA
641 MALL RING CIR, HENDERSON

AADVANCE PAYDAY LOANS
3985 E SUNSET RD
LAS VEGAS, NV 89120

ACE CASH
3108 LAS VEGAS BLVD
LAS VEGAS, NV 891 15

Page 72 of 74

Case 19-11825-mkn Doc 1

AD ASTRA RECOVERY
7330 W 33RD ST NORTH STE 118
WICHITA, KS 67205

ADVANCE GROUP RAPID CASH
1601 W WARM SPRINGS RD
HENDERSON, NV 89014

AMERICAN HOMES FOR RENT
280 E PILOT RD #200
LAS VEGA, NV 89119

AMERIFRIST
PO BOX 9199
OGDEN, UT 84409

AT & T
PO BOX 10330
FORT WAYNE , IN 46851

BYL
301 LACEY ST
WEST CHESTER, PA 1*9382

CAR LOANS
100 N ARLINGTON AVE
RENO , NV 89501

CHECK CITY
6510 BOULDER HWY
LAS VEGAS, NV 89122

COMPREHENSIVE PAIM MGMT
6990 SMOKE RANCH
LAS VEGAS, NV 89128

COX
545 MARKS ST STE 101
HENDERSON, NV 890104

DEPT EDUCATION
121 513TH ST
LINCOLN , NE 68508

Entered 03/28/19 09:56:46 Page 73 of 74

Case 19-11825-mkn Doc 1

DIGNITY HEALTH
102 E LAKEMEAD PKWY
HENDERSON, NV 89015

DOLLAR LOAN CENTER
1351 W SUNSET RD
HENDERSON, NV 89014

ENTERGY CORP
PO BOX 6008
NEW ORLEANS, LA 70174

ENTERPRISE RENT A CAR
500 VIRGINIA DR STE 514
FORT WASHINGTON, PA 19034

IC SYSTEMS
POBOX 64378
SAINT PAUL, MN 55164

MAKES CENTS DBA MAXLEND
PO BOX 639
PARSHALL, ND 58770

MARK KIRKORSKY
PO BOX 25287
TEMPE , AZ 85285

NEVADA SURGICAL
2809 W CHARELSTON BLD
LAS VEGAS, NV 89102

SECURITY FIANACE
PO BOX 3146
SPARTANBUG, SC 293 04

Entered 03/28/19 09:56:46 Page 74 of 74

sMART AUTo-% Fts\o io`\ \ chim(\ct\ Mtf> L©Cc i\

3105 E SAHARA AVE
LAS VEGAS, NV 89104

SPRINT
8014 BAYBERYY RD
JACKSONVILLE, FL 32256

151\ Co\\g@{lor\ 300ng
ita \A§irc\ Reco\/Qij Set \,/

C,<

Q£'\\\( m C`Y\c'/¢§~Q N\€¥\\' l/ip

